Exhibit 10.5

CONSTRUCTION LOAN AGREEMENT

between

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

(“Lender”)

and

GGT TRG GRAND LAKES TX, LLC

(“Borrower”)

Dated as of December 20, 2012

AURA GRAND CORNER

Katy, Texas



--------------------------------------------------------------------------------

INDEX

 

          Page  

SECTION I DEFINITIONS

     1   

1.1

       Defined Terms.      1   

1.2

       Additional Definitions; Other Interpretive Provisions      9   

1.3

       ERISA Provisions.      10   

SECTION II TERMS, CONDITIONS AND PROCEDURES FOR BORROWING

     10   

2.1

       The Loan.      10   

2.2

       Advances, Payments, Recoveries and Collections, Books and Records.     
12   

2.3

       Extension Options.      21   

SECTION III REPRESENTATIONS AND WARRANTIES

     23   

3.1

       Plans.      23   

3.2

       Utility Services.      24   

3.3

       No Commencement.      24   

3.4

       Disclaimer of Permanent Financing.      24   

3.5

       Budget Correct.      24   

3.6

       Compliance with Zoning and Other Requirements.      24   

3.7

       Experience.      24   

3.8

       No Assignment.      24   

3.9

       Not a Broker or Dealer.      24   

3.10

       Compliance with Laws.      24   

3.11

       Foreign Assets Control Regulations and Anti-Money Laundering.      25   

3.12

       Patriot Act.      25   

SECTION IV AFFIRMATIVE COVENANTS

     25   

4.1

       Preservation of Existence, Etc.      25   

4.2

       Further Assurances; Financing Statements.      25   

4.3

       Insurance.      26   

4.4

       Compliance with ERISA.      26   

4.5

       Compliance with Environmental Laws.      26   

4.6

       Commencement and Completion.      26   

4.7    

       Advances.      26   

4.8

       Defects and Variances.      26   

4.9

       Estoppel Certificates.      26   

4.10

       Independent Consultant.      27   

4.11

       Personalty and Fixtures.      27   

4.12

       Affidavit of Commencement.      27   

4.13

       Affidavit of Completion.      27   

4.14

       Advertising by Lender.      27   

4.15

       Approval of Lease Form Required.      27   

4.16

       Correcting Defects.      27   

4.17

       Safe Storage.      27   

4.18

       Reserved.      28   

 

Construction Loan Agreement    -i-   



--------------------------------------------------------------------------------

4.19

       Reserved.      28   

4.20

       Cash Collateral.      28   

4.21

       Single Purpose Entity.      28   

4.22

       Management Agreement.      28   

4.23

       “As Built” Plans and Specifications.      28   

4.24

       Affidavit of Bills Paid.      28   

SECTION V NEGATIVE COVENANTS

     29   

5.1

       No Changes.      29   

5.2

       OFAC.      30   

SECTION VI EVENTS OF DEFAULT AND REMEDIES

     30   

6.1

       Events of Default.      30   

6.2

       Remedies.      30   

6.3

       Discretionary Credit and Credit Payable On Demand.      31   

6.4

       Completion of the Improvements.      31   

SECTION VII ASSIGNMENTS

     31   

7.1

       Assignment of Construction Contract.      31   

7.2

       Assignment of Plans.      32   

SECTION VIII LENDER’S DISCLAIMERS - BORROWER’S INDEMNITIES

     33   

8.1

       No Obligation by Lender to Construct.      33   

8.2

       No Obligation by Lender to Operate.      33   

8.3

       Borrowers Indemnity.      34   

8.4

       No Agency.      35   

SECTION IX MISCELLANEOUS

     35   

9.1

       Taxes and Fees.      35   

9.2

       Governing Law; Venue; Service of Process.      35   

9.3

       Inspections of Mortgaged Property; Fees.      36   

9.4

       Costs and Expenses.      36   

9.5

       Notices.      36   

9.6

       Further Action.      36   

9.7

       Successors and Assigns; Participation.      36   

9.8

       Indulgence.      36   

9.9

       Amendment and Waiver.      37   

9.10

       Severability.      37   

9.11

       Headings and Construction of Terms.      37   

9.12

       Independence of Covenants.      37   

9.13

       Reliance on and Survival of Various Provisions.      37   

9.14

       Effective On Execution.      37   

9.15

       Time of Essence.      37   

9.16

       No Third Party Beneficiaries.      37   

9.17

       Standard of Conduct of Lender.      38   

9.18

       No Partnership.      38   

 

Construction Loan Agreement    -ii-   



--------------------------------------------------------------------------------

9.19

       Conflicts.      38   

9.20

       Permitted Successors and Assigns; Disclosure of Information.      38   

9.21

       Exhibits and Schedules.      39   

9.22

       Waiver of Jury Trial.      39   

9.23

       Oral Agreements Ineffective.      39   

9.24

       Counterparts.      39   

9.25

       USA Patriot Act Notice.      39   

 

Construction Loan Agreement    -iii-   



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

THIS CONSTRUCTION LOAN AGREEMENT (this “Agreement”) is made and delivered
effective as of the 20th day of December, 2012, by and between GGT TRG GRAND
LAKES TX, LLC, a Delaware limited liability company (“Borrower”), and TEXAS
CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association (“Lender”).

RECITALS

The following provisions are true and correct, are a part of this Agreement, and
form the basis for this Agreement:

A. Borrower desires to obtain certain credit facilities from the Lender, and the
Lender is willing to provide those credit facilities to and in favor of
Borrower.

B. Those credit facilities are subject to the terms and conditions set forth in
this Agreement and in every other Loan Document.

NOW, THEREFORE, in consideration of the premises and the mutual promises in this
Agreement, Borrower and Lender agree as follows:

SECTION I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:

“Accounts” has the meaning set forth in the UCC.

“Advance” means a disbursement by Lender of any of the proceeds of the Loan, any
insurance proceeds, or Borrower’s Deposit by any method, including, without
limitation, journal entry, deposit to Borrower’s account, check to third party
or otherwise.

“Advance Request” means a completed, signed Advance Request on the form set
forth on Exhibit F.

“Affidavit of Commencement” means an affidavit in form and substance as set
forth on Exhibit D.

“Affidavit of Completion” means an affidavit in form and substance as set forth
on Exhibit E.

“Affiliate” means when used with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power to direct or cause the
management and policies of that Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Agreement” means this Construction Loan Agreement, together with all exhibits
and schedules, as it may from time to time be amended, supplemented, or
restated.

 

Construction Loan Agreement    Page 1



--------------------------------------------------------------------------------

“Allocations” means the line items set forth in the Budget for which Advances of
Loan proceeds may be made.

“Appraised Value” means the appraised value of the Mortgaged Property as
determined by an independent appraiser with such appraised value to be
reasonably approved by Lender.

“Architect” means Womack + Hampton Architects, L.L.C., and any other architect
engaged by Borrower in connection with the Improvements.

“Architectural Barrier Laws” means all architectural barrier laws including,
without limitation, the Americans with Disabilities Act of 1990, P.L. 101-336,
and the Architectural Barriers Act, Texas Government Code § 469.001, et seq., as
they may from time to time be amended.

“Borrower’s Deposit” means the cash amounts that Lender deems necessary for
Borrower to deposit pursuant to the provisions of Section 2.2(p) of this
Agreement.

“Borrower’s Equity” means $10,334,091.00 which is the difference between (x) the
amount shown in the Budget on the line item designated “Total Cost”, and (y) the
Loan Amount. The full amount of the Borrower’s Equity shall be contributed by
Borrower to the Construction Costs before any Advance by Lender under this
Agreement (other than a nominal Advance in the amount of $1,000.00 to be made on
the date hereof).

“Budget” means a schedule in the form of Exhibit C prepared by Borrower, that
reflects an estimate of the cost of each item of work or material required to
construct the Improvements substantially in accordance with the Plans, together
with estimates of all other costs and expenses, including, without limitation,
interest and professional fees, as line items in the Budget may be reallocated,
or the Budget otherwise modified, in accordance with the terms of this
Agreement.

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed.

“Charges” means all fees, charges, and other things of value, if any, contracted
for, charged, received, taken, or reserved by Lender in connection with the
transactions relating to the Note and the Loan Documents that are treated as
interest under applicable law.

“Commencement Date” means the date after the Deed of Trust is filed for
recordation in the appropriate records of the county where the Land is located
and Borrower commences construction of the Improvements, which shall be on or
before February 1, 2013, subject to Excusable Delays.

“Commitment Fee” means the sum of $161,025.00 to be paid by Borrower to Lender
pursuant to Section 2.2(i)(v) of this Agreement.

“Completion” means the full and complete performance of all work (including all
punch list items) required to fully construct and equip the Improvements
substantially in accordance with this Agreement, the Plans, and all Legal
Requirements.

“Completion Date” means the date which is twenty (20) months after the
Commencement Date, subject to Excusable Delays.

“Construction Contract” means the construction contract between Borrower and
Contractor and any and all other written or oral contracts and agreements (as
each may from time to time be amended,

 

Construction Loan Agreement    Page 2



--------------------------------------------------------------------------------

supplemented, or restated) between Borrower and any other party, in any way
relating to the development and construction of the Improvements on the Land or
the supplying of material (specially fabricated or otherwise), labor, supplies,
or other services therefor.

“Construction Costs” means all (a) land acquisition costs; (b) costs of labor
and materials; (c) architectural, engineering, interior and landscape design,
legal, consulting, and other related fees; (d) taxes on land and improvements;
(e) bond and insurance costs; and (f) commitment fees, interest, and other
financing charges, and (g) other costs and expenses to construct the
Improvements, all as set forth in the Budget.

“Contractor” means Trinsic Residential Builders LLC, a Delaware limited
liability company, and any other “original contractor” (as defined in
Section 53.001 of the Texas Property Code) with whom Borrower contracts for the
development, construction, and Completion of all or part of the Improvements.

“Contracts” has the meaning set forth in the Deed of Trust.

“Cost Savings” means either (i) the completion of any line item in the Budget
without the expenditure of all amounts allocated to such line item in the
Budget, or (ii) demonstration by Borrower to Lender’s reasonable satisfaction
that a cost savings has been realized with respect to any uncompleted line item
in the Budget, subject to the provisions of this Agreement.

“Days” means, unless otherwise provided, calendar days.

“Debtor Relief Laws” means Title 11 of the United States Code, as it may from
time to time be amended, or any other applicable law, domestic or foreign, as
amended, relating to bankruptcy, insolvency, liquidation, receivership,
reorganization, arrangement, or composition, extension, or adjustment of debts,
or similar laws affecting the rights of creditors.

“Deed of Trust” means the Deed of Trust entered into on or about the date of
this Agreement pursuant to which Borrower grants a first and prior deed of trust
lien to the Lender covering the Mortgaged Property to secure the Loan, as same
may be amended, supplemented, or restated.

“Default Rate” means at any time of determination with respect to the applicable
portion of the Indebtedness, a per annum rate of interest equal to the sum of
the Prime Rate (as defined in the Note) that would apply to that portion of the
Indebtedness if the Default Rate was not then in effect, plus four percent (4%).

“Design Professional” means each engineer, architect, landscape designer, or
other person or entity with whom Borrower contracts for the providing of
planning, design, engineering, or other similar services relating to the
Improvements.

“Developer” means Trinsic Residential Group LP, a Delaware limited partnership.

“Development Agreement” means the Development Agreement dated as of the date
hereof between Developer and Borrower.

“Disbursement Date” means the date on which Lender makes an Advance under this
Agreement.

“Documents” has the meaning set forth in the UCC.

 

Construction Loan Agreement    Page 3



--------------------------------------------------------------------------------

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement executed by Borrower on or about the date of this Agreement.

“Environmental Law” has the meaning set forth in the Environmental Indemnity
Agreement.

“Equipment” has the meaning set forth in the UCC together with all of the
following to the extent same are not included within that definition: all
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory) including, without limitation, data
processing hardware and software, motor vehicles, aircraft, dies, tools, jigs,
and office equipment, as well as all of those types of property that are leased
and all rights and interests under those leases to the extent such lease does
not prohibit or require a consent to the creation of a Lien in favor of the
Lender (including, without limitation, options to purchase) together with all
present and future additions, accessions, replacements, components, and
auxiliary parts and supplies used in connection therewith, and all substitutes
for any of the above, and all manuals, drawings, instructions, warranties, and
other rights wherever any of the above are located whether they are now owned or
later acquired by Borrower and if any other Loan Party grants or purports to
grant a Lien on any of the foregoing as security for any portion of the
Indebtedness.

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001, et seq., as amended, and all successor statutes.

“Event of Default” has the meaning set forth in Section 6.1 of this Agreement.

“Excusable Delays” means a delay, not to exceed a total of one hundred twenty
(120) days, caused by unusually adverse weather conditions, fire, earthquake or
other acts of God, strikes, lockouts, acts of public enemy, riots or
insurrections or any other unforeseen circumstances or events beyond the control
of Borrower (except financial circumstances or events or matters which may be
resolved by the payment of money); provided, however, no Excusable Delay shall
suspend or abate any obligation of Borrower or Guarantor or any other Person to
pay any money or comply with Section 2.2(p).

“Extension Option” and “Extension Options” are defined in Section 2.3.

“Financing Statements” means the financing statement or financing statements (on
Standard Form UCC-1 or otherwise) utilized in connection with the Loan
Documents.

“First Extended Maturity Date” is defined in Section 2.3(a).

“First Extension” is defined in Section 2.3(a).

“Fixtures” has the meaning set forth in the UCC.

“GAAP” is defined in the Deed of Trust.

“Governmental Authority” means the United States, each state, each county, each
city, and each other political subdivision in which all or any portion of the
Mortgaged Property is located, and each other political subdivision, agency, or
instrumentality exercising jurisdiction over Lender, any Loan Party, or any
Mortgaged Property.

“Guarantor” means Akard Street TCB Guaranty Company, L.L.C., a Delaware limited
liability company.

 

Construction Loan Agreement    Page 4



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty Agreement (Debt Under Construction Loan Agreement)
dated as of the date hereof, made by Guarantor for the benefit of Beneficiary,
as such agreement may from time to time be amended, supplemented, or restated.

“Hard Costs” means all Construction Costs, other than the Soft Costs and land
acquisition costs shown in the Budget.

“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and annexes, a “Master
Agreement”) and (c) any and all Master Agreements and any and all related
confirmations.

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Section 5.21 of the Deed of Trust, is Lender or an Affiliate of
Lender, in its capacity as a party to such Hedge Agreement.

“Hedge Obligations” means, at any time with respect to any Person, all
indebtedness, liabilities, and obligations of such Person under or in connection
with any Hedge Agreement, whether actual or contingent, due or to become due and
existing or arising from time to time.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and settlement amounts, early
termination amounts or termination value(s) determined in accordance therewith,
such settlement amounts, early termination amounts or termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more commercially reasonable mid-market or other
readily available quotations provided by any dealer which is a party to such
Hedge Agreement or any other recognized dealer in such Hedge Agreements (which
may include Lender or any Affiliate of Lender).

“Improvements” means that certain 291 Unit Class A multi-family project, and
related amenities, all as more particularly described in the Plans.

“Indebtedness” means (i) the principal of, interest on, or other sums evidenced
by the Note or the Loan Documents; (ii) any other amounts, payments, or premiums
payable under the Loan Documents; (iii) net Hedge Obligations of Borrower,
valued at the Hedge Termination Value thereof; and (iv) all Hedge Obligations of
Borrower under any Secured Hedge Agreements.

“Independent Consultant” means any architectural or engineering firm or other
Person retained by Lender at Borrower’s expense for the purpose of: approving
the Plans and each Construction Contract; verifying the Budget; and performing
inspections as construction progresses to verify that the Improvements are
constructed to Completion, substantially in accordance with the Plans.

 

Construction Loan Agreement    Page 5



--------------------------------------------------------------------------------

“Initial Advance” means the first Advance of Loan proceeds made under this
Agreement, to be made subject to the terms and conditions set forth in
Sections 2.2(i), 2.2(j), and, if applicable, Section 2.2(l) of this Agreement.

“Initial Maturity Date” means December 20, 2015.

“Instruments” has the meaning set forth in the UCC.

“Inventory” has the meaning set forth in the UCC.

“Land” means all of the real property or interest therein described in
Exhibit A.

“Leases” means all leases, master leases, subleases, licenses, concessions, or
other agreements (whether written or oral) that grant to third parties a
possessory interest in or the right to use or occupy any part of the Mortgaged
Property, together with all security and other related deposits or payments made
in connection therewith.

“Legal Requirements” means (a) any and all present and future judicial
decisions, statutes (including Architectural Barrier Laws and Environmental
Laws), rulings, rules, regulations, permits, certificates, or ordinances of any
Governmental Authority in any way applicable to Borrower, Guarantor, or the
Mortgaged Property, including, without limitation, the ownership, use,
occupancy, possession, construction, operation, maintenance, alteration, repair,
or reconstruction thereof; (b) any and all covenants, conditions, and
restrictions contained in any deeds, conveyance documents, or any other
instruments that relate or are applicable to the Mortgaged Property or the
ownership, use, or occupancy of the Mortgaged Property; (c) Borrower’s or
Guarantor’s presently or subsequently effective bylaws and articles of
incorporation, operating agreement, and articles of organization or partnership,
limited partnership, joint venture, trust, or other form of business association
agreement; (d) any and all Leases; (e) any and all Contracts; and (f) any and
all leases, other than those described in (d) above, and other contracts
(written or oral), other than those described in (e) above, that relate to the
Mortgaged Property and to which Borrower or Guarantor may be bound, including,
without limitation, any lease or contract pursuant to which Borrower is granted
a possessory interest in the Land, the Improvements, or both.

“Lien” means any valid and enforceable interest in any property securing an
indebtedness, obligation, or liability owed to or claimed by any Person other
than the owner of that property, whether that indebtedness is based on the
common law, statute, or contract, including, without limitation, liens created
by or pursuant to a security interest, pledge, mortgage, deed of trust,
assignment, conditional sale, trust receipt, lease, consignment, or bailment for
security purposes.

“Loan” means the Indebtedness evidenced by the Note pursuant to this Agreement.

“Loan Amount” means the lowest of (i) TWENTY-ONE MILLION FOUR HUNDRED SEVENTY
THOUSAND AND NO/100 DOLLARS ($21,470,000.00), (ii) sixty-seven and one-half
percent (67.5%) of the Construction Costs, or (iii) sixty-seven and one-half
percent (67.5%) of the Appraised Value on an “as-stabilized” basis.

“Loan Documents” means collectively, this Agreement, the Note, the Deed of
Trust, the Environmental Indemnity Agreement, the Financing Statements, the
Secured Hedge Agreement, if any, the Guaranty, if any, and all other documents
now or hereafter executed by Borrower, Guarantor, or any other Person or party
in connection with the Loan, the payment of the Indebtedness, or the performance
of the Obligations under this Agreement.

 

Construction Loan Agreement    Page 6



--------------------------------------------------------------------------------

“Loan Party” means Borrower and Guarantor and each legal entity (other than
natural persons) executing the Loan Documents on behalf of Borrower and
Guarantor.

“Management Agreement” means that certain Property Management Agreement to be
entered into by and between Borrower and Property Manager no later than 90 days
prior to substantial completion of the Improvements, as the same may be amended
or replaced in accordance with the terms hereof.

“Manager’s Consent” means a Consent and Subordination of Management Agreement in
substantially the form attached hereto as Exhibit G.

“Material Adverse Event” has the meaning set forth in the Deed of Trust.

“Maturity Date” means the Initial Maturity Date, provided, if Borrower timely
satisfies the conditions to extend the term of the Loan pursuant to Section 2.3,
then the Maturity Date shall be extended to the First Extended Maturity Date
and, if applicable, the Second Extended Maturity Date.

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

“Mortgaged Property” means the Land, Improvements, and all other property,
assets, and rights in which a Lien or other encumbrance in favor of or for the
benefit of Lender is or has been granted or arises or has arisen, or may
hereafter be granted or arise under, or in connection with, any Loan Document.

“Net Operating Income” means, for any period of time, the actual (cash) rents
and other income received by Borrower from the Mortgaged Property (but excluding
any extraordinary, non-recurring income such as insurance proceeds) for such
period of time before taxes, less the greater of actual operating expenses
(including taxes and insurance) for the Mortgaged Property or $6,000 per unit,
including, without duplication in each case, a pro ration of property taxes and
insurance for the Mortgaged Property on a stabilized basis and a replacement
reserve of $200 per unit per year. For purposes of determining property tax
expense with respect to the satisfaction of any of the conditions precedent for
the Extension Options, such expense shall be based upon the estimated property
tax expense of the Mortgaged Property on a stabilized basis.

“Note” means the promissory note, executed on or about the date of this
Agreement by Borrower in the principal sum of the Loan Amount, payable to the
order of Lender, evidencing the Loan, as it may from time to time be amended,
supplemented, restated, renewed, extended, or increased.

“Note Rate” means with respect to the Indebtedness from time to time outstanding
under the Note the rate or rates provided in the Note as the Note Rate.

 

Construction Loan Agreement    Page 7



--------------------------------------------------------------------------------

“Obligations” means any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay the Indebtedness)
made or undertaken by Borrower, Guarantor, or any Loan Party to Lender or others
in the Loan Documents.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as amended.

“Permitted Exceptions” has the meaning set forth in the Deed of Trust.

“Person” means any individual, corporation, partnership (general or limited),
joint venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision, agency, or other entity.

“Plans” means the plans and specifications for the development of the Land and
construction of the Improvements, prepared by Borrower, the Architect, or the
Design Professional and approved (a) by Lender as required in this Agreement,
and (b) by all applicable Governmental Authorities, prior to the date hereof, as
they may be amended or modified as permitted hereunder.

“Projected Debt Service Payments” means for any period of time the principal
plus interest (based upon a monthly amortization schedule) based upon fully
amortizing the then current principal balance of the Note over a 30-year
amortization period using the greatest of (i) the Note Rate, (ii) the then
current 10-year U.S. Treasury Note Rate plus 2.75%, or (iii) six and one-half
percent (6.5%).

“Property Manager” means Alliance Communities, LLC, an Arizona limited liability
company, or any other property manager acceptable to Lender in its reasonable
discretion, and any successor property manager appointed in accordance with the
terms and conditions hereof.

“Recognized Accounting Principles” is defined in the Deed of Trust.

“Request for Advance” means a written request or authorization for an Advance
that shall be in the form of Exhibit F, or in another form acceptable to Lender.

“Second Extended Maturity Date” is defined in Section 2.3(b).

“Second Extension” is defined in Section 2.3(b).

“Secured Hedge Agreement” means any Hedge Agreement required under Section 4.18
of this Agreement or permitted under Section 5.21 of the Deed of Trust entered
into by and between Borrower and any Hedge Bank.

“Secured Parties” means the collective reference to Lender and each Hedge Bank.

“Security Agreement” means all security agreements, whether contained in the
Deed of Trust, a separate security agreement, or otherwise creating a security
interest in all personal property and fixtures of Borrower (including
replacements, substitutions, and after-acquired property) located or to be
located on the Land or in or on the Improvements, or used or intended to be used
in the operation of the Land or Improvements, to secure the Indebtedness and the
Obligations.

“Security Documents” means the Deed of Trust, each and every Security Agreement,
pledge agreement, mortgage, deed of trust or other collateral security agreement
required by or delivered to Lender from time to time that purport to create a
Lien in favor of any of the Secured Parties to secure payment of the
Indebtedness or performance of the Obligations or any portion thereof.

 

Construction Loan Agreement    Page 8



--------------------------------------------------------------------------------

“Soft Costs” means all architectural, engineering, interior design, landscape
design, legal fees, consulting fees, other related fees, taxes on the Land and
the Improvements, bond costs, insurance costs, the Commitment Fee, interest, and
other financing charges, all as set forth in the Budget.

“Special Account” means an account established by Borrower with Lender (in which
Borrower shall at all times maintain a minimum balance of $1,000.00) in which
all Advances made directly to Borrower shall be deposited.

“Subsidiary” means, as to any particular parent entity any corporation,
partnership (general or limited), limited liability company, or other entity
(whether now existing or hereafter organized) in which fifty percent (50%) or
more of the outstanding equity ownership interests having voting rights as of
any applicable date of determination are owned directly or indirectly by that
parent entity.

“Survey” means a survey of the Land and Improvements, if any, satisfying the
requirements set forth on Exhibit B.

“Title Company” means the Title Company (and its issuing agent, if applicable)
acceptable to Lender, in its sole and absolute discretion, that is issuing the
Title Policy.

“Title Policy” means a loan policy of title insurance in a form acceptable to
Lender, in its sole and absolute discretion, issued by the Title Company, on a
coinsurance or reinsurance basis (with direct access endorsement or rights) if
required by Lender, in the maximum amount of the Loan Amount insuring that the
Deed of Trust constitutes a valid first and prior lien covering the Land and
Improvements, subject only to those exceptions that Lender may approve in
writing and containing those available endorsements that Lender may require.

“UCC” means the Uniform Commercial Code as adopted and in effect in the State in
which the Mortgaged Property is located, as it may from time to time be amended,
supplemented, or restated.

1.2 Additional Definitions; Other Interpretive Provisions. All capitalized terms
not otherwise defined in this Agreement shall have the same meaning given to
those terms in the Deed of Trust. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (d) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (e) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to

 

Construction Loan Agreement    Page 9



--------------------------------------------------------------------------------

time, and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

1.3 ERISA Provisions. If, after the date hereof, there shall occur, with respect
to ERISA, the adoption of any applicable law, rule, or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, then either Borrower or Lender may request a
modification to this Agreement solely to preserve the original intent of this
Agreement with respect to the provisions hereof applicable to ERISA, and the
parties to this Agreement shall negotiate in good faith to complete such
modification.

SECTION II

TERMS, CONDITIONS AND PROCEDURES FOR BORROWING

2.1 The Loan.

(a) Agreement to Lend. Lender agrees to lend up to, but not in excess of, the
Loan Amount to Borrower, and Borrower agrees to borrow up to that amount from
Lender, subject to the terms and provisions of this Agreement. The amounts
borrowed by Borrower under this Agreement shall be evidenced by and payable in
accordance with the Note. No principal amount of the Loan which is repaid may be
re-borrowed. Borrower’s liability for payment of interest on the Loan is limited
to and calculated with respect to Loan proceeds actually disbursed pursuant to
the terms of this Agreement and the Note from and after the Disbursement Date.
Lender may, in Lender’s discretion, disburse Loan proceeds by journal entry to
pay interest and financing costs. During the existence of an Event of Default,
or at the request of Borrower, Lender may disburse Loan proceeds directly to
third parties to pay costs or expenses required to be paid by Borrower pursuant
to this Agreement. Loan proceeds disbursed by Lender pursuant to the previous
two sentences shall constitute Advances to Borrower.

(b) Advances. The purposes for which Loan proceeds are allocated and the
respective amounts of those Allocations are set forth in the Budget. Advances
shall be made not more frequently than monthly during the term of the Loan,
unless expressly approved by Lender.

(c) Construction Costs. The Advances shall be disbursed only for the purposes
set forth in the Budget and only for payment of the Construction Costs set forth
in the Budget. Lender shall not be obligated to make an Advance for any
Construction Cost set forth in the Budget if, after disbursement of that
Advance, the sum of Advances made for Construction Costs would exceed the total
of the Construction Costs set forth in the Budget.

(d) Limitation on Advances. If the Loan proceeds disbursed by Lender pursuant to
the Budget are insufficient to pay all costs required for the acquisition,
development, construction, and Completion of the Improvements, Borrower shall
pay those excess costs with funds derived from sources other than the Loan.
Under no circumstances shall Lender be required to make any Advance of Loan
proceeds if the sum of all Advances of Loan proceeds made would thereby exceed
the Loan Amount.

(e) Reallocations. Borrower may reallocate Cost Savings from one line item to
another line item in the Budget; provided that Borrower shall (i) not allocate
Cost Savings to the

 

Construction Loan Agreement    Page 10



--------------------------------------------------------------------------------

“Development Fee” or “General Contractor’s Fees” line items in the Budget;
(ii) not decrease or reallocate the “Construction and Land Loan Interest” line
item or otherwise reallocate cost savings, in each case realized as a result of
any Secured Hedge Agreement; (iii) not reallocate any line item that would
affect the “Construction and Land Loan Interest” line item until Borrower shall
have achieved a ratio of Net Operating Income to the actual debt service
payments on the Note of at least 1.0 to 1.0, without the prior written consent
of Lender; and (iv) submit to Lender a new Budget setting forth the original
Budget and all amendments.

(f) Contingency Allocations.

(1) That certain line item amount allocated in the Budget for “Project
Contingency” in the original amount of $184,414 may be reallocated by Borrower
to any other line item in the Budget (other than to the Development Fee and
General Contractor’s Fee line items) without Lender’s prior consent until the
unallocated amount remaining in the “Project Contingency” line items is $25,000
at which time any further allocation out of the “Project Contingency” line item
will be subject to the prior written consent of Lender, which consent shall not
be unreasonably withheld, provided that the foregoing consent shall not be
required after Completion.

(2) Lender shall advance those portions of the Loan shown on the Budget as “Hard
Costs Contingency” on a pro rata basis over the construction period according to
the following percentages of the Improvements which have been completed (only if
shown as expended with all supporting documentation and information and as shown
in the report of the Inspecting Architect submitted in connection with such
advance) at the time of any such advance: (i) 25% may be advanced at any time,
(ii) 50% may be advanced when the Improvements are over 25% complete, (iii) 75%
may be advanced when the Improvements are over 50% complete, and (iv) the
remaining portion may be advanced when the Improvements are over 75% complete.

(g) Advances of Development Fee and General Contractor’s Fee. Advances of the
Loan allocable to the “Development Fee” and the “General Contractor’s Fee” line
items of the Budget shall be funded, subject to the other conditions precedent
set forth in this Agreement, as follows:

(1) The Development Fee shall be advanced as follows (A) twenty-five percent
(25%) on the date of the Initial Advance, (B) sixty-five percent (65%) paid in
eighteen (18) equal monthly installments commencing on the first day of the
calendar month following the Commencement Date, and (C) ten percent (10%) upon
Completion.

(2) The “General Contractor’s Fee” shall be advanced by Lender to Borrower, on a
monthly basis, on a “percentage of completion” basis as reasonably determined by
the Independent Consultant.

(h) Withholding on Advances. Lender may (A) withhold from an Advance or, on
account of subsequently discovered evidence, or (B) withhold from a later
Advance under this Agreement, as may be necessary to protect the Lender from
loss on account of Liens (other than Permitted Exceptions) filed or reasonable
evidence indicating probable filing of Liens (other than

 

Construction Loan Agreement    Page 11



--------------------------------------------------------------------------------

Permitted Exceptions) against the Mortgaged Property. When all deficiencies have
been cured (or lien waivers, bonding, or reasonable proof of no probable filing
have been provided to Lender), Advances of the amount withheld may be made upon
satisfaction of all conditions precedent to those Advances set forth in this
Agreement.

(i) Repayment of and Interest on Loan. The Indebtedness outstanding under and
evidenced by the Note shall bear interest at a rate per annum equal to the Note
Rate until the occurrence of an Event of Default and during the continuation
thereof at the Default Rate and shall otherwise be repaid in accordance with the
terms of the Note.

2.2 Advances, Payments, Recoveries and Collections, Books and Records.

(a) Advance Procedure. Except as provided below, Borrower may request an Advance
by submitting to Lender a Request for Advance signed by an authorized
representative of Borrower (appointed by the managing member of the sole member
of Borrower), subject to the following:

(i) each Request for Advance shall include, without limitation, the proposed
amount of that Advance and the proposed Disbursement Date, which Disbursement
Date must be a Business Day and must be at least ten (10) days after the date of
delivery to Lender of the Request for Advance;

(ii) a Request for Advance, once communicated to Lender, shall not be revocable
by Borrower;

(iii) each Request for Advance, once communicated to Lender, shall constitute a
representation, warranty, and certification by Borrower as of the date of that
Request for Advance that:

(A) both before and after the making of that Advance, all of the Loan Documents
are valid, binding, and enforceable against each Loan Party, as applicable;

(B) all terms and conditions precedent to the making of that Advance are
satisfied, and shall remain satisfied through the date of that Advance;

(C) the making of that Advance shall not cause the aggregate principal amount of
all Advances under the Note to exceed the original principal amount of the Note;

(D) no Event of Default has occurred and is in existence, and the making of the
Advance shall not result in an Event of Default;

(E) the representations and warranties contained in this Agreement and the other
Loan Documents are true and correct in all material respects and, to Borrower’s
knowledge, will be true and correct in all material respects as of the making of
that Advance; and

(F) the Advance does not violate the terms or conditions of any contract,
indenture, agreement, or other borrowing of any Loan Party.

 

Construction Loan Agreement    Page 12



--------------------------------------------------------------------------------

Lender shall not be obligated to make any Advance under this Agreement more than
once in any 30-day period. Except as set forth in this Agreement, all Advances
are to be made by direct deposit into the Special Account.

(b) Time and Place of Advances. All Advances are to be made at the office of
Lender or at any other place that Lender may designate. Lender must receive each
Request for Advance in proper form not less than ten (10) days before the date
requested for the making of any such Advance.

(c) Lender’s Books and Records. The amount and date of each Advance under this
Agreement, the amount from time to time outstanding under the Note, the Note
Rate with respect to the Loan, and the amount and date of any repayment under
this Agreement or under the Note shall be noted on Lender’s books and records,
which, absent manifest error, shall be conclusive evidence of each such Advance;
provided, however, that any failure by Lender to make that notation or any error
in that notation, shall not relieve Borrower of its obligation to pay to Lender
all amounts owed to Lender when due under the terms of the Loan Documents.

(d) Payments on Non-Business Day. If any payment of any principal, interest,
fees, or any other amounts payable by Borrower under any Loan Document is due on
any day that is not a Business Day, the due date shall be extended to the next
succeeding Business Day, and, if applicable, interest shall continue to accrue
and be payable at the Note Rate during the extension.

(e) Payment Procedures. Unless otherwise expressly provided in a Loan Document,
all sums payable by Borrower to Lender or pursuant to any Loan Document, whether
principal, interest, or otherwise, shall be paid directly to Lender in
immediately available United States funds, and without setoff, deduction, or
counterclaim at the office of Lender identified on the signature page of this
Agreement, or at any other office of Lender that Lender may designate in writing
to Borrower. During the existence of an Event of Default, Lender may, in its
discretion, charge any and all deposit or other accounts (including, without
limitation, any account evidenced by a certificate of deposit or time deposit)
of Borrower maintained with Lender for all or any part of any Indebtedness then
due and payable; provided, however, that such authorization shall not affect
Borrower’s obligation to pay all Indebtedness, when due, whether or not those
account balances maintained by Borrower with Lender are sufficient to pay any
amounts then due.

(f) Maximum Interest. It is the intent of Borrower and Lender at all times to
comply strictly with the applicable Texas law (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve, or receive a greater amount of interest than under applicable Texas
law) governing the maximum non-usurious rate or non-usurious amount of interest
payable on the Note. If the applicable Texas law is ever judicially interpreted
so as to render usurious any amount (i) contracted for, charged, taken, reserved
or received pursuant to the Note, any other Loan Documents, or any other
communication or writing by or between Borrower and Lender related to the
Indebtedness or to the transaction or transactions that are the subject matter
of the Loan Documents; (ii) contracted for, charged, taken, reserved, or
received by reason of Lender’s exercise of the option to accelerate the maturity
of the Note; or (iii) Borrower has paid or Lender has received by reason of any
voluntary prepayment by Borrower of the Note, then it is Borrower’s and Lender’s
intent that all amounts charged in

 

Construction Loan Agreement    Page 13



--------------------------------------------------------------------------------

excess of the Maximum Rate shall be automatically canceled, ab initio, and all
amounts in excess of the Maximum Rate that have been collected by Lender shall
be credited on the principal balance of the Note (or, if the Note has been or
would thereby be paid in full, refunded to Borrower), and that the provisions of
the Note and the other Loan Documents immediately be deemed reformed to reduce
the amounts thereafter collectible under the Note and other Loan Documents,
without the necessity of the execution of any new document, to comply with the
applicable law, but to permit the recovery of the fullest amount otherwise
called for; provided, however, if the Note has been paid in full before the end
of the stated term of the Note, then Lender shall, with reasonable promptness
after Lender discovers or is advised by Borrower that interest was received in
an amount in excess of the Maximum Rate, either refund such excess interest to
Borrower. As a condition precedent to any claim seeking usury penalties against
Lender, Borrower agrees that it shall provide written notice to Lender, advising
Lender in reasonable detail of the nature and amount of the violation, and
Lender shall have sixty (60) days after receipt of such notice in which to
correct such usury violation, if any, by either refunding such excess interest
to Borrower or crediting such excess interest against the Note. All sums
contracted for, charged, taken, reserved, or received by Lender for the use,
forbearance, or detention of any debt evidenced by the Note shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of the Note (including all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Note does not exceed the Maximum Rate from time to time in effect and
applicable to the Note for so long as debt is outstanding. The provisions of
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving triparty accounts) shall not apply to the Note.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

To the extent that Lender is relying on Chapter 303 of the Texas Finance Code to
determine the Maximum Rate payable on any such Note and/or any other portion of
the Indebtedness, Lender shall utilize the weekly ceiling from time to time in
effect as provided in such Chapter 303. To the extent United States federal law
permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law, Lender shall rely on United States
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Rate. Additionally, to the extent permitted by applicable law now or
hereafter in effect, Lender may, at its option and from time to time, utilize
any other method of establishing the Maximum Rate under such Chapter 303 or
under other applicable law by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect.

(g) Receipt of Payments by Lender. Whether or not Lender has authorized payment
by mail or in any other manner, any payment by Borrower of any of the
Indebtedness made by mail will be deemed tendered and received by Lender only on
actual receipt thereof by Lender at the address designated for that payment, and
that payment shall not be deemed to have been made in a timely manner unless
actually received by Lender in good funds on or before the date due for that
payment, time being of the essence. Borrower expressly assumes all risks of loss
or liability resulting from non-delivery or delay of delivery of any item of
payment transmitted by mail or any other manner. Acceptance by Lender of any
payment in an amount less than the amount then due shall be deemed an acceptance
on account only; any failure to pay the entire amount within five (5) days of
when due shall constitute an Event of Default under this

 

Construction Loan Agreement    Page 14



--------------------------------------------------------------------------------

Agreement. Lender shall be entitled to exercise any and all rights and remedies
available under any Loan Document or otherwise available at law or in equity
upon the occurrence and during the continuance of any Event of Default. Except
during the occurrence of an Event of Default, Borrower shall have the right to
direct the application of any and all payments made to Lender under this
Agreement to the Indebtedness evidenced by the Note. Borrower waives the right
to direct the application of any and all payments received by Lender under this
Agreement at any time after the occurrence and during the continuance of an
Event of Default. Borrower further agrees that after the occurrence and during
the continuance of any Event of Default (or prior to the occurrence of any Event
of Default if Borrower has failed to direct that application), Lender may apply
and reapply any and all payments received by Lender at any time against the
Indebtedness in the order and the manner as Lender may, in its sole discretion,
deem advisable, notwithstanding any entry by Lender on any of its books and
records, including, without limitation, those payments that are voluntary
payments, proceeds from any Mortgaged Property, offsets, or otherwise. If Lender
receives any payment or benefit of or otherwise upon any of the Indebtedness and
any part of that payment or benefit is subsequently invalidated, set aside,
declared fraudulent or preferential, or required to be repaid to a trustee,
receiver, or any other Person under Debtor Relief Laws, state or federal laws,
common law, equitable causes or otherwise, then, the Indebtedness, or part
thereof, intended to be satisfied by that payment or benefit shall be revived
and continued in full force and effect as if that payment or benefit had not
been made or received by Lender, and, further, the repayment by Lender shall be
added to and be deemed to be additional Indebtedness.

(h) Security. Payment and performance of the Indebtedness shall be secured by
Liens on all of the assets and properties of Borrower and shall be guaranteed by
the Guaranty.

(i) Conditions Precedent to the Initial Advance. The obligation of the Lender to
make the Initial Advance pursuant to this Agreement is subject to the
satisfaction of all of the conditions precedent set forth in this
Section 2.2(i). If any condition precedent is not satisfied (other than as set
forth in Section (i)(iv)(J)) but Lender nevertheless elects to make the Initial
Advance, then that election shall not constitute a waiver of that condition and
the condition shall be satisfied before any subsequent Advance. The conditions
precedent to the Initial Advance are:

(i) All of the Loan Documents shall be in full force and effect, binding, and
enforceable obligations of Borrower and of each other Person who may be a party
thereto or bound thereby.

(ii) All actions, proceedings, instruments, and documents required to carry out
the borrowings and transactions contemplated by this Agreement or under any Loan
Document incidental thereto, and all other related legal matters, are
satisfactory to and are approved by legal counsel for Lender, and that counsel
has been furnished with certified copies of actions and proceedings and those
other instruments and documents as they have requested.

(iii) Each Loan Party has performed and complied with all applicable agreements
and conditions contained in the Loan Documents and that are then in effect.

 

Construction Loan Agreement    Page 15



--------------------------------------------------------------------------------

(iv) Borrower has delivered, done, or caused to be delivered or done, to
Lender’s full and complete satisfaction, each of the following:

(A) this Agreement (together with all addenda, schedules, exhibits,
certificates, opinions, financial statements and other documents to be delivered
pursuant to this Agreement), the Note, the Deed of Trust, the Guaranty and all
other Loan Documents duly executed, acknowledged (as provided), and delivered by
Borrower and any Person who is a party thereto when and as required by Lender;

(B) a consent of architect to the assignment of the Plans to Lender and the
consent of Contractors to the assignment of the Construction Contract to Lender,
all in form and content satisfactory to Lender;

(C)(1) copies of resolutions of the partners, members or managers (as
applicable) of each Loan Party, evidencing approval of the borrowing under this
Agreement and the transactions contemplated by the Loan Documents, and
authorizing the execution, delivery, and performance by each Loan Party of each
Loan Document to which it is a party or by which it is otherwise bound, which
resolutions have been certified by a duly authorized officer, partner, or other
representative (as applicable) of each Loan Party as of the date of this
Agreement as being complete, accurate, and in full force and effect;
(2) incumbency certifications of a duly authorized officer, partner, or other
representative (as applicable) of each Loan Party, in each case identifying
those individuals who are authorized to execute the Loan Documents for and on
behalf of each Person, respectively, and to otherwise act on behalf of each
Person; (3) certified copies of each Loan Party’s articles of incorporation,
certificate of limited partnership or article of organization as applicable,
(4) certified copies of each Loan Party’s partnership, operating agreement or
bylaws, as applicable; and (5) certificates of existence, good standing, and
authority to do business (as applicable) certified substantially
contemporaneously with the date of this Agreement, from the state or other
jurisdiction of each Person’s organization and from each state in which the Land
is located.

(D) proof that appropriate security agreements, financing statements, mortgages,
deeds of trust, collateral, and those additional documents or certificates
required by Lender or required under the terms of any Loan Document, and those
other documents or agreements of security and appropriate assurances of
validity, perfection, and priority of lien that Lender may request have been
executed and delivered by the appropriate Persons and recorded or filed in those
jurisdictions and all other steps shall have been taken as necessary to perfect,
subject only to Permitted Exceptions and the Liens granted thereby;

(E) an opinion of each Loan Party’s legal counsel, dated as of the date of this
Agreement, and covering those matters that are required by Lender and that is
otherwise satisfactory in form and substance to Lender and Lender’s Counsel;

(F) to the extent applicable as of the date of the Initial Advance with respect
to the then current stage of construction, copies of each authorization,
license, permit, consent, order, or approval of, or registration, declaration,
or filing with any Governmental Authority or other Person obtained or made by
Borrower or any other Person in connection with transactions contemplated by the
Loan Documents that is material to the transactions contemplated under this
Agreement or the Mortgaged Property, including, but not limited to, building
permits;

 

Construction Loan Agreement    Page 16



--------------------------------------------------------------------------------

(G) UCC, tax lien, and judgment lien record searches, disclosing no notice of
any Liens or encumbrances filed against any of the Mortgaged Property, other
than the Permitted Exceptions and no tax liens or judgments against Borrower or
any Loan Party;

(G) evidence of insurance coverage as required by this Agreement and the Deed of
Trust;

(H) The Title Policy (or the Title Company’s unconditional commitment to issue
the Title Policy on recordation of the Deed of Trust) and a Survey;

(I) Phase I environmental report (jointly addressed to Borrower and Lender or
accompanied by a reliance letter addressed to Lender acceptable to Lender)
covering the Land, in form and content and conducted and prepared by an
environmental consultant acceptable to Lender. Borrower agrees that Lender may
disclose the contents of the environmental report to Governmental Authorities as
required by Applicable Law and Borrower shall use commercially reasonable
efforts to deliver to Lender the written consent to the disclosure from the
respective environmental consultant;

(J) an appraisal conducted and prepared by an appraiser acceptable to the Lender
covering the Mortgaged Property commissioned by and addressed to Lender, in form
and content acceptable to the Lender, in its sole discretion. The appraisal
shall comply with all appraisal requirements of the Lender and any applicable
Governmental Authority and shall reflect an Appraised Value for the Mortgaged
Property on an “as stabilized” basis equal to or in excess of that specified by
the Lender as a condition to making credit and other financial accommodations
under this Agreement;

(K) evidence that none of the Land is located within any designated flood plain
or special flood hazard area or, in lieu thereof, evidence that Borrower has
applied for and received flood insurance covering the Improvements in an amount
acceptable to the Lender;

(L) a full-size, single sheet copy of all recorded subdivision or plat maps of
the Land approved (if required by Legal Requirements) by all applicable
Governmental Authorities and legible copies of all instruments representing
exceptions to the state of title to the Land;

(M) an original or a copy of each proposed Construction Contract;

(N) a copy of the Plans;

(O) evidence that all applicable zoning ordinances and restrictive covenants
affecting the Land permit the intended use of the Improvements and have been or
will be complied with in all respects;

(P) if requested by Lender, a soils and geological report issued by a laboratory
approved by Lender in form and substance satisfactory to Lender covering the
Land, including a summary of soils test borings;

(Q) a copy of the fully executed Development Agreement and a Developer’s Consent
executed by the Developer; and

 

Construction Loan Agreement    Page 17



--------------------------------------------------------------------------------

(R) the minimum deposit described in Section 4.20 has been made.

(v) Lender has received payment of the Commitment Fee; and

(vi) Lender has received all of those other instruments, documents, and evidence
(not inconsistent with the terms of this Agreement) that Lender may have
reasonably requested in connection with the making of the Loan under this
Agreement, and all instruments, documents, and evidence are satisfactory to
Lender in form and substance.

(j) Condition to First Hard Cost Advance. Lender has no obligation to make the
first Advance for the purpose of paying Hard Costs unless on or after the
Commencement Date Borrower has furnished Lender an Affidavit of Commencement
executed by Borrower and each Contractor, that: (i) has been sworn to before and
acknowledged by a Notary Public for the State of Texas; and (ii) was recorded in
the appropriate county real property records after recordation of the Deed of
Trust and within 30 days after the Commencement Date.

(k) Conditions to Subsequent Advances. Lender has no obligation to make any
Advance subsequent to the Initial Advance unless Lender has received the
following:

(i) a down date endorsement to the Title Policy (or if an endorsement is not
available, an abstractor’s certificate or other evidence from the Title Company)
showing “nothing further” of record affecting the Land from the date of
recording of the Deed of Trust, except for Permitted Exceptions;

(ii) after the location of the foundation for any building site on the Land has
been established and staked (and before the foundation is poured), a certificate
of Borrower’s architect or civil engineer stating that based on personal
inspection the location of the Improvements (A) will be entirely within the
boundary lines of the Land; (B) will not encroach on any set-back line,
easement, or right-of-way; (C) will not violate any covenant, condition, or
restriction affecting the Land, and (D) that no part of any Improvements will be
in any flood hazard area (unless flood insurance has been procured to be
effective as soon as the affected Improvements are eligible for flood
insurance);

(iii) waivers signed and acknowledged (notarized) by each Contractor and
subcontractor that has done work included within any prior Advance Request that
the respective Contractor or subcontractor has been paid in full (except for
required retainage) for and is waiving any mechanic’s and materialmen’s lien
rights with respect to all work done at least 45 days before the current Advance
Request;

(iv) an inspection report prepared by an Independent Consultant certifying that:
(A) the amount of the Advance included in the Advance Request does not exceed
the cost of the work completed, less prior Advances and required retainage;
(B) the undisbursed Loan proceeds, together with other funds provided by
Borrower, are sufficient to complete all of the Improvements; and (C) the
Improvements have been constructed substantially in accordance with the Plans;
and

(v) Guarantor has made the deposit in the Deposit Account required under
Section 4.20.

 

Construction Loan Agreement    Page 18



--------------------------------------------------------------------------------

(l) Conditions to All Advances. In addition to any other terms and conditions
set forth in this Agreement, including, without limitation, those set forth in
Sections 2.2(i) and 2.2(j) of this Agreement, the obligation of Lender to make
any Advance under this Agreement, including, without limitation, the Initial
Advance under this Agreement, is further subject to the satisfaction of each of
the following conditions precedent on or before the Disbursement Date for that
Advance:

(i) all Loan Documents are in full force and effect and are binding and
enforceable obligations of each Loan Party;

(ii) each of the representations and warranties of each Loan Party under any
Loan Document is true and correct in all material respects;

(iii)(A) no Event of Default has occurred and is continuing; and (B) no
provision of law, order of any Governmental Authority, or any regulation, rule,
or interpretation thereof, has resulted in a Material Adverse Event with respect
to the validity or enforceability of any Loan Document;

(iv) Borrower has delivered to Lender an Advance Request that complies with
Section 2.2(a) of this Agreement, and all accompanying documents required by
that Section;

(v) the Improvements have not been materially damaged by fire or other casualty,
unless being or to be restored pursuant to Section 8.2 of the Deed of Trust;

(vi) no Lien for the performance of work or supplying of labor, materials or
services has been filed against the Land and remain unsatisfied or unbonded; and

(vii) Borrower shall pay all Construction Costs incurred out of Borrower’s
Equity until the funds for Borrower’s Equity are fully spent before any Advance
by Lender to pay Construction Costs, and Lender shall have no obligation to make
any Advance to pay Construction Costs until Lender has received evidence
reasonably satisfactory to Lender that Borrower has paid all Construction Costs
incurred prior thereto out of Borrower’s Equity. If Lender reasonably believes
that the cost to complete uncompleted work on a line item of the Budget exceeds
the unadvanced Loan proceeds allocated to that item in the Budget, Lender may
require Borrower to pay any difference before Lender Advances additional funds
for that item.

(m) Additional Matters. Borrower shall allow Lender from time to time to inspect
all books and records relating to Borrower’s financial condition and to the
Indebtedness, and to make and take away copies of those books and records.

(n) Conditions to the Final Advance. Lender has no obligation to make the final
Advance, including any remaining retainage, unless Lender has received the
following:

(i) certificates of occupancy (or their equivalent) issued by all appropriate
Governmental Authorities for all portions of the Improvements;

(ii) an “as-built” Survey approved in writing by the Lender;

(iii) a written certification in the form of AIA Document G704, executed by the
Contractor and the Owner, certifying (A) that Completion has occurred; (B) the
date of Completion; (C) that direct connection has been made to all appropriate
utility facilities; and (D) that the Improvements are ready for occupancy;

 

Construction Loan Agreement    Page 19



--------------------------------------------------------------------------------

(iv) an endorsement to the Title Policy deleting all exceptions related to
“completion of the improvements”;

(v) a complete inventory certified by Borrower of the furniture, furnishings,
fixtures, and equipment owned or leased by Borrower and used in the operation of
the Improvements, with leased items, if any, designated as such;

(vi) evidence that there are no Liens against any of the Mortgaged Property
other than Permitted Exceptions;

(vii) evidence that thirty (30) days has elapsed from the date of Completion of
the Improvements, as specified in Texas Property Code §53.106;

(viii) evidence that the Improvements and their use comply fully with all
applicable zoning, subdivision, building, and environmental requirements and
other Legal Requirements. That evidence must include documentation establishing:
(A) that the number of parking spaces available on the Land is sufficient to
comply with the codes and ordinances of the city or other appropriate
Governmental Authority where the Land is located; and (B) that all fire and
other health and safety systems in the Improvements are installed, operational,
and sufficient to comply with all applicable codes and ordinances; and

(ix) a copy of the fully executed Management Agreement and a Manager’s Consent
executed by the Property Manager.

(o) Advance Not A Waiver. No Advance shall constitute a waiver of any of the
conditions of Lender’s obligation to make further Advances, nor, if Borrower is
unable to satisfy any condition, shall the Advance preclude Lender from then
declaring that inability to be an Event of Default.

(p) Borrower’s Deposit. If Lender, at any time and from time to time, in its
reasonable discretion, deems that the undisbursed proceeds of the Loan are
insufficient to meet the costs of completing construction of the Improvements
(plus the costs of insurance, ad valorem taxes, and other costs of the
Improvements), Lender may refuse to make any additional Advances to Borrower
under this Agreement until Borrower has deposited with Lender a Borrower’s
Deposit sufficient to cover the deficiency that Lender deems to exist. The
Borrower’s Deposit shall be disbursed by Lender to Borrower pursuant to the
terms and conditions of this Agreement as if they constituted a portion of the
Loan. Borrower shall deposit the amount of the Borrower’s Deposit with Lender
within thirty (30) days of written demand from Lender. Unless required by Legal
Requirements, Lender shall not pay interest on the Borrower’s Deposit.

(q) Advance Not An Approval. The making of any Advance or part thereof shall not
be deemed an approval or acceptance by Lender of the work theretofore done.
Lender may, but has no obligation to, make any Advance or part thereof during
the existence of any Event of Default, but shall have the right and option to do
so; provided, however, that if Lender elects to make that Advance, the making of
the Advance shall not be deemed to be either a waiver of the Event of Default or
of the right to demand payment of all or part of the Indebtedness and shall not
constitute an obligation to make any other Advance.

 

Construction Loan Agreement    Page 20



--------------------------------------------------------------------------------

(r) Retainage. An amount equal to ten percent (10%) of the Hard Costs shall be
retained by Lender and shall be paid over by Lender to Borrower as a part of the
final Advance subject to the provisions of Section 2.2(n) of this Agreement;
provided, however, that upon satisfactory completion of 100% of the work with
respect to any subcontractor in substantial accordance with the Plans, as
certified by the Architect, Lender shall permit disbursement of retainages with
respect to such subcontractor. Notwithstanding any other provision hereof, there
shall be no retainage for amounts under the Construction Contract for general
conditions, general contractor’s fee or materials provided in connection with
the Improvements.

2.3 Extension Options.Borrower shall have the option to extend the Initial
Maturity Date for two (2) successive periods of twelve (12) months each (each an
“Extension Option” and together, the “Extension Options”), upon the satisfaction
of the conditions precedent to each such Extension Option set forth in
Section 2.3(a) and Section 2.3(b) hereof. Lender shall not be obligated to grant
either Extension Option until the conditions precedent to the applicable
Extension Option as set forth herein are fully satisfied. The terms and
provisions of this Section 2.3 (and any extension of the Initial Maturity Date
pursuant hereto) shall not constitute a waiver of the requirement that any
modification of the Note or any of the Loan Documents shall require the express
written approval of Lender, no such approval (either expressed or implied)
having been given as of the date hereof (other than as expressly set forth
herein). The Extension Options granted pursuant to this Section 2.3 shall
automatically expire and terminate, and shall thereafter be null and void, if
Borrower does not duly elect either of such Extension Option expressly in
accordance with this Section 2.3.

(a) Conditions Precedent to the First Extension. Borrower shall have the right
to extend the Initial Maturity Date (the “First Extension”) until December 20,
2016 (the “First Extended Maturity Date”) upon satisfying the following
conditions:

(i) the delivery by Borrower to Lender not less than forty-five (45) days prior
to the Initial Maturity Date (but not more than two hundred seventy (270) days
prior to Initial Maturity Date) of written notice of Borrower’s election to
exercise the First Extension (which notice shall also represent and warrant that
as of the date thereof there shall exist no uncured Event of Default);

(ii) Lender shall have received the current financial statements of Borrower,
certified as correct in all material respects by Borrower.

(iii) for the immediately preceding three (3) month period prior to the delivery
of such written notice, the ratio of Net Operating Income to Projected Debt
Service, on an annualized basis, shall be 1.20 to 1.0 or greater (provided that
Borrower shall have the right to prepay principal in an amount sufficient to
reduce the principal balance of the Loan to a level sufficient to meet this
condition);

(iv) the then current outstanding principal balance of the Loan shall not exceed
sixty-seven and one-half percent (67.5%) of the then current Appraised Value
(based on an “as stabilized” appraisal no older than six (6) months) (provided
that Borrower shall have the right to prepay principal in an amount sufficient
to reduce the principal balance of the Loan to a level sufficient to meet this
condition);

 

Construction Loan Agreement    Page 21



--------------------------------------------------------------------------------

(v) execution of an extension agreement in form and substance reasonably
acceptable to Lender;

(vi) the delivery by Borrower to Lender of written consent, in form and
substance reasonably acceptable to Lender, to the First Extension from Guarantor
(subject to the Borrower’s right to substitute the Guarantor as provided
herein);

(vii) as of the Initial Maturity Date, there shall exist no uncured Event of
Default;

(viii) if Lender elects to record an extension agreement, an endorsement of any
existing Title Policy issued in connection herewith shall be obtained and
delivered by Borrower to Lender, stating that the coverage afforded thereby, or
the agreements thereunder, shall not be affected because of such extension;

(ix) Borrower shall have paid all reasonable expenses, including (without
limitation) reasonable third party attorneys’ fees and legal expenses, incurred
by Lender in connection with determining whether the conditions set forth in
this Agreement are fully satisfied and the resulting granting of or refusal to
grant the First Extension by Lender (and in connection with the preparation and
execution of any documentation therefor);

(x) Borrower shall pay to Lender an extension fee in an amount equal to one
quarter of one percent (.25%) of the then outstanding principal balance of the
Loan plus any unadvanced portion of the Loan that Lender is obligated to fund
hereunder; and

(xi) all payments to be made by Borrower to Lender in connection with the First
Extension (including, without limitation, the extension fee and expenses, if
applicable) shall be made in good funds immediately available to Lender, and
payable as otherwise provided in the Note for principal or interest payments.

(b) Conditions Precedent to the Second Extension. Borrower shall have the right
to extend the First Extended Maturity Date (the “Second Extension”) until
December 20, 2017 (the “Second Extended Maturity Date”), provided, that Borrower
satisfies the following conditions:

(i) Borrower’s exercise and consummation of the First Extension in accordance
with Section 2.3(a) hereof;

(ii) the delivery by Borrower to Lender not less than forty-five (45) days prior
to the First Extended Maturity Date (but not more than two hundred seventy
(270) days prior to such First Extended Maturity Date) of written notice of
Borrower’s election to exercise the Second Extension (which notice shall also
represent and warrant that as of the date thereof there shall exist no uncured
Event of Default);

(iii) Lender shall have received the current financial statements of Borrower
and Guarantor, certified as correct in all material respects by Borrower and
Guarantor;

(iv) for the immediately preceding three (3) month period prior to the delivery
of such written notice, the ratio of Net Operating Income to Projected Debt
Service, on an annualized basis, shall be 1.25 to 1.0 or greater (provided that
Borrower shall have the right to prepay principal in an amount sufficient to
reduce the principal balance of the Loan to a level sufficient to meet this
condition);

 

Construction Loan Agreement    Page 22



--------------------------------------------------------------------------------

(v) the then current outstanding principal balance of the Loan shall not exceed
sixty-seven and one-half percent (67.5%) of the then current Appraised Value
(based on an “as stabilized” appraisal no older than six (6) months) (provided
that Borrower shall have the right to prepay principal in an amount sufficient
to reduce the principal balance of the Loan to a level sufficient to meet this
condition);

(vi) execution of an extension agreement in form and substance reasonably
acceptable to Lender;

(vii) the delivery by Borrower to Lender of written consent, in form and
substance reasonably acceptable to Lender, to the Second Extension from
Guarantor (subject to the right of Borrower to substitute the guarantor as
provided herein);

(viii) as of the First Extended Maturity Date, there shall exist no uncured
Event of Default;

(ix) if Lender elects to record an extension agreement, an endorsement of any
existing Title Policy issued in connection herewith shall be obtained and
delivered by Borrower to Lender, stating that the coverage afforded thereby, or
the agreements thereunder, shall not be affected because of such extension;

(x) Borrower shall have paid all reasonable expenses, including (without
limitation) reasonable third party attorneys’ fees and legal expenses, incurred
by Lender in connection with determining whether the conditions set forth in
this Agreement are fully satisfied and the resulting granting of or refusal to
grant the Second Extension by Lender (and in connection with the preparation and
execution of any documentation therefor);

(xi) Borrower shall pay to Lender an extension fee in an amount equal to one
quarter of one percent (.25%) of the then outstanding principal balance of the
Loan plus any unadvanced portion of the Loan that Lender is obligated to fund
hereunder; and

(xii) all payments to be made by Borrower to Lender in connection with the
Second Extension (including, without limitation, the extension fee and expenses,
if applicable) shall be made in good funds immediately available to Lender, and
payable as otherwise provided in the Note for principal or interest payments.

(c) If the Loan is extended pursuant to Section 2.3(a), then at all times
thereafter, Borrower shall pay on each Payment Date (as defined in the Note), in
addition to accrued interest as set forth in the Note, monthly payments of
principal based on the outstanding principal balance of the Loan on the Initial
Maturity Date (or the First Extended Maturity Date as the case may be), an
interest rate of six percent (6%) per annum and a thirty (30) year amortization
for the First Extension and a twenty-nine (29) year amortization for the Second
Extension.

SECTION III

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to and for the benefit of Lender as follows:

3.1 Plans. The Plans are satisfactory to Borrower, are in compliance with all
Legal Requirements, and, if required by Legal Requirements or any effective
restrictive covenant affecting the Land, are approved by each Governmental
Authority.

 

Construction Loan Agreement    Page 23



--------------------------------------------------------------------------------

3.2 Utility Services. All utility services necessary for the construction and
use of the Improvements for their intended purposes are available in sufficient
size and capacity for the intended use of the Property at the property line(s)
of the Land for connection to the Improvements, including, without limitation,
potable water, storm, sanitary sewer, electric, and telephone facilities.

3.3 No Commencement. As of the date of this Agreement, no steps to commence
construction on the Land have been taken, including, without limitation, steps
to clear or otherwise prepare the Land for construction or the delivery of
material for use in construction of the Improvements; and no action has been
taken under any contract or other agreement for construction which could give
rise to a Lien.

3.4 Disclaimer of Permanent Financing. Borrower acknowledges and agrees that
Lender has not made any commitments, either express or implied, to extend the
term of the Loan past its stated maturity date (as it may extended pursuant to
the terms of this Agreement) or to provide Borrower with any permanent financing
beyond the terms expressly stated in this Agreement.

3.5 Budget Correct. The Budget reflects Borrower’s best good faith estimate of
all of the direct and indirect costs of completing the Improvements pursuant to
the Plans, the Loan Documents, and all Legal Requirements.

3.6 Compliance with Zoning and Other Requirements. The current and anticipated
use of the Mortgaged Property complies with applicable zoning ordinances,
regulations, and restrictive covenants affecting the Land. All use and other
requirements of any Governmental Authority having jurisdiction over the Property
with respect to the then current condition of the Property have been satisfied.
No material violation of any law exists with respect to the Property.

3.7 Experience. The principals of Borrower are knowledgeable business persons
with experience in real estate transactions and real estate financing. In its
transactions with Lender, Borrower and its principals have been represented by
(or have had the opportunity to be represented by) legal counsel independent of
Lender and independent of counsel for Lender.

3.8 No Assignment. Borrower has made no previous assignment of its interest in
the Plans or any Construction Contract.

3.9 Not a Broker or Dealer. No Loan Party is a “broker” or a “dealer” within the
meaning of the Securities Exchange Act of 1934, as amended from time to time,
and under any rules or regulations promulgated thereunder.

3.10 Compliance with Laws. Upon completion of construction of the Improvements
substantially in accordance with the Plans, the Improvements shall comply with
all applicable Legal Requirements and restrictive covenants, including, without
limitation, zoning laws, building codes, handicap or disability legislation, and
all rules, regulations and orders relating thereto, and all Environmental Laws,
and the use to which Borrower is using and intends to use the Land and
Improvements complies with or shall comply with such laws, rules and
governmental regulations. Borrower has obtained or applied for all consents or
approvals for the construction of the Improvements and use of the Land and
Improvements necessary to comply with all Legal Requirements applicable to the
then current condition of the Property.

The foregoing representations and warranties, together with the representations
and warranties contained in the other Loan Documents, shall be deemed to be
continuing representations and warranties as long as Lender has any commitment
or obligation to make any Advances under this Agreement, and as long as any of
the Indebtedness remains unpaid and outstanding.

 

Construction Loan Agreement    Page 24



--------------------------------------------------------------------------------

3.11 Foreign Assets Control Regulations and Anti-Money Laundering. Borrower and
each Subsidiary of Borrower is and will remain in compliance in all material
respects with all United States economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the United States Treasury
Department’s Office of Foreign Assets Control (“OFAC”), and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it. Neither Borrower nor any
Subsidiary or Affiliate of Borrower (a) is a Person designated by the United
States government on the list of the Specially Designated Nationals and Blocked
Persons (the “SDN List”) with which a United States Person cannot deal with or
otherwise engage in business transactions, (b) is a Person who is otherwise the
target of United States economic sanction laws such that a United States Person
cannot deal or otherwise engage in business transactions with such Person, or
(c) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of United States economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under United States law.

3.12 Patriot Act. Borrower, each Subsidiary of Borrower, and each of their
respective Affiliates are in compliance with (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended), and all other enabling
legislation or executive order relating thereto, (b) the Patriot Act, and
(c) all other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

SECTION IV

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, as long as Lender is committed to make any
Advance under this Agreement, and until all instruments and agreements which
condition Advances on the Lender’s discretion are fully discharged and
terminated, and from then on, as long as any Indebtedness remains outstanding,
Borrower shall:

4.1 Preservation of Existence, Etc. (a) Preserve and maintain its existence and
preserve and maintain those rights, licenses, and privileges as are material to
the business and operations conducted by it; (b) qualify and remain qualified to
do business in each jurisdiction in which the Land is located and where that
qualification is material to its business and operations or ownership of its
properties; (c) continue to conduct and operate its business substantially as
conducted and operated during the present and preceding calendar year, as
modified with respect to the progress of construction; and (d) from time to time
make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments, and improvements.

4.2 Further Assurances; Financing Statements.

Furnish Lender, on Lender’s request and at Borrower’s expense, in form and
substance satisfactory to Lender (and execute and deliver or cause to be
executed and delivered), those additional pledges, assignments, mortgages, lien
instruments, or other security instruments, consents,

 

Construction Loan Agreement    Page 25



--------------------------------------------------------------------------------

acknowledgments, subordinations, and financing statements covering any of the
Mortgaged Property pledged, assigned, mortgaged, or encumbered under any Loan
Document (of every nature and description whether now owned or later acquired by
Borrower or any other Person pertaining to the Mortgaged Property), as Lender
may reasonably require.

4.3 Insurance.

Obtain and maintain at Borrower’s sole expense all insurance policies required
under Section 4.7 of the Deed of Trust including, without limitation, the
all-risk insurance in “Builder’s Risk” (non-reporting form) during the period
commencing upon commencement of vertical construction of the Improvements and
continuing until Completion of construction of the Improvements.

4.4 Compliance with ERISA.

If any Loan Party or any of its Subsidiaries maintain(s) or establish(es) a
Pension Plan subject to ERISA, (a) comply in all material respects with all
requirements imposed by ERISA, as amended, including, but not limited to, the
minimum funding requirements; (b) promptly notify Lender on the occurrence of a
“reportable event” or “prohibited transaction” within the meaning of ERISA, or
that the PBGC or any Loan Party has instituted or shall institute proceedings to
terminate any Pension Plan, together with a copy of any proposed notice of that
event that may be required to be filed with the PBGC; and (c) furnish to Lender
(or cause the plan administrator to furnish Lender) a copy of the annual return
(including all schedules and attachments) for each Pension Plan covered by
ERISA, and filed with the Internal Revenue Service by any Loan Party not later
than thirty (30) days after the report has been filed.

4.5 Compliance with Environmental Laws. Comply, and shall cause all Contractors
to comply, with all Environmental Laws in connection with the work done on the
Land and the construction of the Improvements.

4.6 Commencement and Completion. Cause the construction of the Improvements
(a) to commence by the Commencement Date; (b) to be performed in a good and
workmanlike manner, within the perimeter boundaries of the Land and within all
applicable building and setback lines substantially in accordance with the Plans
and all Legal Requirements; (c) to be prosecuted with diligence and continuity,
except for Excusable Delays; and (d) to be completed substantially in accordance
with the Plans on or before the Completion Date, free and clear of Liens other
than Permitted Exceptions and Liens that have been bonded over to the
satisfaction of Lender.

4.7 Advances. Receive the Advances and hold them in trust for the purpose of
paying (a) the cost of construction of the Improvements, and (b) costs related
to the Mortgaged Property provided for in this Agreement that are not related to
construction of the Improvements, all as set forth in the Budget. Borrower shall
apply the Advances promptly to the payment of the costs and expenses for which
each Advance is made and shall not use any part thereof for any other purpose.

4.8 Defects and Variances. Following demand by Lender and at Borrower’s sole
expense, correct any structural defect in the Improvements or any material
variance from the Plans that is not approved in writing by Lender and any
material variance from Legal Requirements.

4.9 Estoppel Certificates. Promptly deliver to Lender, on its request, estoppel
certificates or written statements, duly acknowledged, stating the amount that
has been advanced to Borrower under this Agreement and the amount due on the
Note.

 

Construction Loan Agreement    Page 26



--------------------------------------------------------------------------------

4.10 Independent Consultant. Pay the reasonable fees and expenses of and
reasonably cooperate with the Independent Consultant and use reasonable
commercial efforts to cause the Design Professional and each Contractor to
reasonably cooperate with the Independent Consultant in connection with the
performance of the Independent Consultant’s duties. Without limiting the
generality of the foregoing, Borrower shall furnish or cause to be furnished the
following items as working details: the Plans and details thereof; samples of
materials; licenses; permits; certificates of public authorities; zoning
ordinances; building codes; and copies of any contracts between that person and
Borrower (if applicable). Borrower shall permit Lender, the Independent
Consultant, and their representatives to enter on the Land and wherever else any
of the Mortgaged Property is located upon reasonable notice, during normal
business hours and subject to the rights of tenants for the purposes of
inspecting same. Borrower acknowledges that the duties of the Independent
Consultant run solely to Lender and that the Independent Consultant has no
obligations or responsibilities whatsoever to Borrower, Contractor, the Design
Professional, or to any of Borrower’s or Contractor’s agents, employees,
contractors, or subcontractors.

4.11 Personalty and Fixtures. Deliver to Lender, as promptly as practicable
after demand, any contracts, bills of sale, statements, receipted vouchers, or
agreements under which Borrower claims title to any Equipment, Fixtures, or
other items of personal property incorporated into the Improvements or subject
to the lien of the Deed of Trust or to the security interest of the Security
Agreement.

4.12 Affidavit of Commencement. Within ten (10) days after the Commencement
Date, but not before construction of the Improvements has actually begun, file
or cause to be filed in the appropriate records of the county in which the Land
is situated, an Affidavit of Commencement duly executed by Borrower and
Contractor. The date of commencement of work set forth in the Affidavit of
Commencement shall not be the date of or before the date on which the Deed of
Trust was recorded.

4.13 Affidavit of Completion. Within ten (10) days after construction of the
Improvements has been completed, file or cause to be filed in the appropriate
records in the county in which the Land is situated, an Affidavit of Completion.

4.14 Advertising by Lender. Erect and maintain on the Land, at Lender’s expense,
until payment in full of the Indebtedness one or more advertising signs
furnished or approved by Lender indicating that the financing for construction
of the Improvements has been furnished by Lender.

4.15 Approval of Lease Form Required. Borrower shall utilize the form of tenant
lease approved by Lender prior to the date hereof in leasing all or any part of
the Land or Improvements, subject only to non-material changes made on a
lease-by-lease basis.

4.16 Correcting Defects. Correct: (a) any structural defect in the Improvements;
(b) any material departure from the Plans not approved in writing by the Lender;
(c) other than the Permitted Exceptions, any encroachment by any part of the
Improvements or any other structures or improvements over or on any set-back
line, easement, adjoining property, or other restricted area; (d) other than the
Permitted Exceptions, any encroachment of any adjoining structure on the Land
which any Survey or inspection reflects; and (e) any material non-compliance
with any Legal Requirement. The making of any Advance by Lender shall not
constitute a waiver of Lender’s right to require compliance with this
Section 4.16.

4.17 Safe Storage. Store all equipment, supplies, and materials not affixed to
or incorporated into the Improvements on the Land or in a bonded warehouse
reasonably acceptable to Lender, in each case under adequate safeguard to
minimize the possibility of loss, theft, damage, or commingling with other
property. On Lender’s request, Borrower shall furnish an inventory of all
equipment, supplies, and materials stored off the Land, specifying their
location.

 

Construction Loan Agreement    Page 27



--------------------------------------------------------------------------------

4.18 Reserved.

4.19 Reserved.

4.20 Cash Collateral. On or prior to any advance subsequent to the Initial
Advance, cause Guarantor to deposit and maintain in an interest bearing account
(the “Deposit Account”) at Lender the amount of $1,200,000.00; provided,
however, that such amount shall be reduced to (i) $500,000.00 upon the
Completion of Construction of the Improvements free of all Liens except for
Permitted Exceptions, and (ii) zero (0) at such times as, for the immediately
preceding three (3) month period from the date of determination, the ratio of
Net Operating Income to Projected Debt Service, on an annualized basis, shall be
1.20 to 1.0 or greater. The Deposit Account shall be under the sole dominion and
control of Lender and Lender shall have a first priority security interest in
the Deposit Account to secure payment of the Indebtedness and performance of the
Obligations. Except for reductions expressly set forth above, Guarantor shall
not be entitled to withdraw any funds from the Deposit Account except as
permitted by Lender in its sole discretion.

4.21 Single Purpose Entity. Be a single purpose entity the only business of
which is the financing, ownership, maintenance and operation of the Mortgaged
Property and other assets directly related to the operation of the Mortgaged
Property, and always be in compliance with Section     of its Agreement of
Limited Liability Company Agreement, and cause Operating Member (as defined in
the Deed of Trust) to be a single purpose entity the only business of which is
its ownership of the partnership interests in Borrower, and cause Operating
Member to always be in compliance with Section     of its limited liability
agreement.

4.22 Management Agreement. Provide Lender with a copy of the fully executed
Management Agreement and a Manager’s Consent executed by the Property Manager no
later than 90 days before substantial completion of the Improvements. Pay the
Property Manager only the fees and expenses expressly set forth in the
Management Agreement. Borrower covenants and agrees that now and hereafter
(i) the fee due under the Management Agreement and the terms and provisions of
the Management Agreement are subordinate to the Deed of Trust and Property
Manager shall attorn to Lender, (ii) Borrower shall not amend or modify any
material term (or consent to the amendment or modification of any material term)
or terminate, cancel, renew or extend the Management Agreement without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed, (iii) Borrower shall not enter into any material
agreement relating to the management of the Mortgaged Property with Property
Manager or any other party without the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed, (iv) as a
condition to Lender’s consent to the appointment of a new manager, such new
manager and Borrower shall execute a Manager’s Consent, and (v) Borrower shall
reimburse Lender on demand for all of Lender’s reasonable, actual out-of-pocket
costs incurred in processing Borrower’s request for consent to new property
management arrangements. After stabilization, Borrower shall not pay any
management fees to the Property Manager in excess of three percent (3%) of the
gross revenue from the Mortgaged Property.

4.23 “As Built” Plans and Specifications. Provide Lender with a complete set of
“as built” plans and specifications for the Improvements, certified as accurate
by each Contractor no later than one hundred twenty (120) days after substantial
completion of the Improvements.

4.24 Affidavit of Bills Paid. Provide Lender with an affidavit of bills paid in
the form of AIA Document G706 executed by each Contractor and any other Person
the Lender reasonably requires no later than fifteen (15) days after Borrower’s
receipt of the final Advance.

 

Construction Loan Agreement    Page 28



--------------------------------------------------------------------------------

SECTION V

NEGATIVE COVENANTS

Borrower covenants and agrees that, as long as Lender is committed to make any
Advance under this Agreement and until all instruments and agreements evidencing
the Indebtedness that require payment on demand or that condition Advances on
the Lender’s discretion are fully discharged and terminated, and from then on,
as long as any of the Indebtedness remains outstanding or any of the Obligations
remain unsatisfied, Borrower shall not and shall not allow any Loan Party within
its control or under common control to, without the prior written consent of the
Lender:

5.1 No Changes. Amend, alter, or change (pursuant to change order, amendment, or
otherwise) the Plans, the Development Agreement or any Construction Contract
unless those changes have been approved in advance in writing by Lender, by all
applicable Governmental Authorities, by any party to a purchase or construction
contract with a right of approval, and by each surety under payment or
performance bonds covering any Construction Contract or any other contract for
construction of all or a portion of the Improvements. Notwithstanding anything
in this Agreement to the contrary, Borrower shall be allowed to make changes to
the Plans on and subject to the following conditions and requirements without
the consent or approval of Lender:

(a) any single change shall not increase the Construction Costs by more than
$50,000.00;

(b) all changes, including the currently requested change and all prior changes
shall not increase the Construction Costs in the aggregate, by more than
$500,000.00;

(c) any change, by itself and when considered with all prior changes, shall not,
in Lender’s reasonable discretion, cause or be likely to cause the Completion to
occur after the Completion Date;

(d) any change, or all changes in the aggregate, shall not relate to any
structural components of the Improvements and shall not adversely affect, in
Lender’s reasonable discretion, the value, structural integrity, utility, or
appearance of the Improvements;

(e) the change does not result in Borrower being required to make a Borrower’s
Deposit that Borrower does not make in an amount sufficient to cover all costs
associated with the requested change and all increases in the Construction Costs
of the Improvements anticipated by those changes, as determined by Lender in its
reasonable discretion; and

(f) the change has been approved by, to the extent applicable, any party to a
purchase or construction contract with a right of approval and all Governmental
Authorities.

Prior to Borrower making any change that does not satisfy the conditions set
forth subsections (a) through (e) above, Borrower shall submit to Lender, the
Independent Consultant, and the applicable Contractor the requested change,
together with changes in the Plans necessary to accomplish that change, a
certificate of the applicable Design Professional, and a change order to the
Construction Contract reflecting that change; and Lender shall have received the
approval of that change by the Independent Consultant as well as the approved
and signed change order from the applicable Contractor reflecting the increase
in cost of construction of the Improvements; and Borrower shall have received
Lender’s written approval.

 

Construction Loan Agreement    Page 29



--------------------------------------------------------------------------------

The Budget may be revised, whether as a result of a change described above or
otherwise, upon the request of Borrower with Lender’s consent, which consent may
be withheld or granted in Lender’s sole and absolute discretion, except as
otherwise set forth in this Section 5.1 with respect to changes to the Plans
and/or Construction Contract; provided, however, if Lender approves a change
pursuant to the provisions of this Agreement, the Budget shall be deemed revised
to the extent of the adjustments in costs contemplated by such change; provided
further, if Borrower make a Borrower’s Deposit, the Budget shall be deemed
revised to the extent necessary to account for the increased costs giving rise
to the Borrower’s Deposit Notwithstanding the foregoing, the Budget may be
changed without Lender’s consent upon delivery to Lender of a written notice
describing in detail such change if such change is in a manner consistent with
one or more of the following: (i) a change to the Plans and/or Construction
Contract approved by Lender, or (ii) the reallocation of the Contingency Line
Item that is permitted under this Agreement or made in connection with a change
permitted under this Agreement, or (iii) a change to the Plans and/or
Construction Contract requiring additional funds if such funds are provided by
Borrower.

5.2 OFAC. Fail to comply with the laws, regulations and executive orders
referred to in Section 3.11 and Section 3.12.

SECTION VI

EVENTS OF DEFAULT AND REMEDIES

6.1 Events of Default. The occurrence or existence of any one or more of the
following conditions or events shall constitute an “Event of Default” hereunder:

(a) the occurrence of any “Event of Default,” as defined in the Deed of Trust;
or

(b) the construction of the Improvements is (i) discontinued, at any time, for a
period of thirty (30) or more consecutive days other than discontinuances
resulting from Excusable Delays; or (ii) not completed by the Completion Date;
or

(c) if Borrower is unable to satisfy any condition precedent to Borrower’s right
to receive Advances under this Agreement for a period in excess of thirty
(30) days after Lender’s refusal to make an Advance, unless Borrower is
diligently pursuing the satisfaction of such condition and such condition is
fulfilled within ninety (90) days after Lender has refused to make such Advance

6.2 Remedies.

(a) The remedies available to Lender under Section 7 of the Deed of Trust are
fully incorporated herein by reference as if they were listed in this
Section 6.2. On the occurrence of an Event of Default and during the
continuation thereof, Lender may, in its sole discretion, exercise any one or
more remedies available to it under the Deed of Trust, this Agreement, the other
Loan Documents, or at law or in equity.

(b) Lender may, without waiving any Event of Default, advance Loan proceeds to
correct Borrower’s violation, including, without limitation, advancing Loan
proceeds to complete construction of the Improvements. Any Loan proceeds
advanced may, at Lender’s sole

 

Construction Loan Agreement    Page 30



--------------------------------------------------------------------------------

option, be evidenced by the Note or constitute Indebtedness of Borrower to
Lender payable on demand, bearing interest at the Default Rate from the date
advanced by Lender. All such demand indebtedness is a part of the Indebtedness
and is secured by the liens and security interests of the Loan Documents. The
foregoing rights and remedies are in addition to any other rights, remedies and
privileges Lender may otherwise have or that may be available to it, whether
under this Agreement, any other Loan Document, by law, or otherwise.

6.3 Discretionary Credit and Credit Payable On Demand. To the extent that any of
the Indebtedness is payable on demand, nothing contained in this Agreement or
any other Loan Document, shall prevent Lender from making demand, without notice
and with or without reason, for immediate payment of all or any part of that
demand Indebtedness whether or not an Event of Default has occurred or exists.
If a demand is made under the provisions of this Section 6.2 in relation to any
portion of the Indebtedness, Lender may terminate any commitment by Lender to
make any further Advances to Borrower under this Agreement or otherwise. If any
Loan Document authorizes the Lender, in its discretion, to make or to decline to
make financial accommodations to Borrower, nothing contained in this Agreement
or any other Loan Document shall limit or impair that discretion or otherwise
obligate the Lender to make any such financial accommodation.

6.4 Completion of the Improvements. Lender may, upon the occurrence of, an Event
of Default and during the continuation thereof, in addition to any rights or
remedies available to it hereunder or under the other Loan Documents, enter into
possession of the Mortgaged Property and perform all work and labor necessary to
complete the Improvements in accordance with the Plans. All amounts expended by
Lender under this Section 6.4 are deemed to have been disbursed to Borrower as
Loan proceeds and secured by the Deed of Trust. For this purpose, Borrower
constitutes and appoints (which appointment is coupled with an interest and is
irrevocable) Lender as Borrower’s true and lawful attorney-in-fact, with full
power of substitution to complete the Improvements in the name of Borrower.
Borrower empowers Lender, acting as Borrower’s attorney-in-fact, as follows: to
use any funds of Borrower, including, without limitation, any balance that may
be held in escrow, any Borrower’s Deposit, and any funds that may remain
unadvanced under this Agreement for the purpose of completing the Improvements
in the manner called for by the Plans; to make those additions, changes, and
corrections in the Plans that are necessary or desirable to complete the
Improvements in the manner contemplated by the Plans; to continue any existing
Construction Contracts or subcontracts; to employ such contractors,
subcontractors, agents, design professionals, and inspectors that are required
for those purposes; to pay, settle, or compromise all existing bills and claims
that are or may be Liens, or that may be necessary or desirable for the
Completion of the work or the clearing of title; to execute all the applications
and certificates in the name of Borrower that may be required by any
Construction Contract; and to perform every act with respect to the construction
of the Improvements that Borrower could do on Borrower’s own behalf. Lender,
acting as Borrower’s attorney-in-fact, may prosecute and defend all actions or
proceedings in connection with the Mortgaged Property and to take any action and
require any performance that is deemed necessary.

SECTION VII

ASSIGNMENTS

7.1 Assignment of Construction Contract. As additional security for the payment
of the Indebtedness, Borrower transfers and assigns to Lender all of Borrower’s
rights and interest, but not its obligations, in, under, and to each
Construction Contract on the following terms and conditions:

(a) Borrower represents and warrants that the copy of each Construction Contract
Borrower has furnished or shall furnish to Lender is or shall be (as applicable)
a true and complete copy thereof, including all amendments thereto, if any, and
that Borrower’s interest therein is not subject to any claim, setoff, or
encumbrance;

 

Construction Loan Agreement    Page 31



--------------------------------------------------------------------------------

(b) neither this assignment nor any action by Lender constitutes an assumption
by Lender of any obligations under any Construction Contract. Borrower shall be
liable for all obligations of Borrower under any Construction Contract. Borrower
shall perform all of its obligations under each Construction Contract. Borrower
agrees to indemnify, defend, and hold Lender harmless from any loss, cost,
liability, or expense (including, without limitation, attorney’s fees) resulting
from any failure of Borrower to perform all of its obligations under each
Construction Contract;

(c) during the continuance of an Event of Default, Lender may take in its name
or in the name of Borrower any action that Lender determines to be necessary or
advisable to cure any default under any Construction Contract or to protect the
rights of Borrower or Lender under any Construction Contract. Lender shall incur
no liability if any action so taken by it or in its behalf is inadequate or
invalid. Borrower shall indemnify and hold Lender harmless against and from any
loss, cost, liability or expense (including, but not limited to, reasonable
attorney’s fees) incurred in connection with such action;

(d) during the continuance of an Event of Default, Borrower irrevocably
constitutes and appoints Lender as Borrower’s attorney-in-fact, in Borrower’s or
Lender’s name, to enforce all rights of Borrower under each Construction
Contract. That appointment is coupled with an interest and is irrevocable;

(e) at all times other than during the continuance of an Event of Default,
Borrower may exercise its rights as owner under each Construction Contract;
provided, however, that Borrower shall not cancel or amend any Construction
Contract, except as otherwise permitted by this Agreement, or do or suffer to be
done any act that would impair the security constituted by this assignment
without the prior written consent of Lender; and

(f) this assignment shall inure to the benefit of Lender, Lender’s successors,
Lender’s assigns, any purchaser on foreclosure of the Deed of Trust, any
receiver in possession of the Mortgaged Property, and any entity Affiliated with
Lender that assumes Lender’s rights and obligations under this Agreement.

7.2 Assignment of Plans. As additional security for the Indebtedness, Borrower
transfers and assigns to Lender all of Borrower’s right, title, and interest in
and to the Plans and represents, warrants, and agrees with Lender as follows:

(a) each schedule of the Plans delivered or to be delivered to Lender is a
complete and accurate description of the Plans in all material respects as of
such date;

(b) the Plans, to the best of Borrower’s knowledge, are complete and adequate
for the construction of the Improvements and there have been no modifications
thereof except as described in such schedule. Except as otherwise permitted
under this Agreement, the Plans shall not be modified without the prior written
consent of Lender;

 

Construction Loan Agreement    Page 32



--------------------------------------------------------------------------------

(c) Lender may use the Plans for any purpose relating to the Improvements,
including, without limitation, construction inspections and the Completion of
the Improvements;

(d) Lender’s acceptance of this assignment shall not constitute approval of the
Plans by Lender. Lender has no liability or obligation in connection with the
Plans and no responsibility for the adequacy thereof or for the construction of
the Improvements contemplated by the Plans. Lender has no duty to inspect the
Improvements. If Lender inspects the Improvements, Lender has no liability or
obligation to Borrower or any other party arising out of that inspection. No
inspection nor any failure by Lender to make objections after an inspection is a
representation by Lender that the Improvements conform with the Plans or any
other requirement, nor is it a waiver of Lender’s right to insist that the
Improvements be constructed pursuant to the Plans or any other requirement; and

(e) this assignment shall inure to the benefit of Lender, Lender’s successors,
and Lender’s assigns, any purchaser upon foreclosure of the Deed of Trust, any
receiver in possession of the Mortgaged Property, and any entity Affiliated with
Lender that assumes Lender’s rights and obligations under this Agreement.

SECTION VIII

LENDER’S DISCLAIMERS - BORROWER’S INDEMNITIES

8.1 No Obligation by Lender to Construct. Lender has no liability or obligation
in connection with the Land, Improvements, or the development, construction,
completion, or work performed on or in connection with them. Lender’s sole
obligation is to disburse the Loan proceeds to the extent required under this
Agreement. Lender is not obligated, not liable, and under no circumstances shall
Lender be or become liable (a) to inspect the Improvements; (b) for the
performance or default of any contractor or subcontractor; (c) for any failure
to construct, complete, protect, or insure all or part of the Mortgaged
Property; (d) for the payment of any cost or expense incurred in connection
therewith; or (e) for the performance or nonperformance of any obligation of any
Loan Party to Lender or, without limitation, any other person, firm, or entity.
No action or statement by Lender, including, without limitation, any
disbursement of Loan proceeds, disbursement of Borrower’s Deposit, or acceptance
of any document or instrument, is or shall be construed as an express or implied
representation or warranty on Lender’s part.

8.2 No Obligation by Lender to Operate. Notwithstanding any term or condition of
any of the Loan Documents to the contrary, Lender has no, and by its execution
and acceptance of this Agreement expressly disclaims, any obligation or
responsibility for the management, conduct, or operation of the business and
affairs of any Loan Party. Any term or condition of the Loan Documents that
permits Lender to disburse funds, whether from the proceeds of the Loan,
Borrower’s Deposit, or otherwise, or to take or refrain from taking any action
with respect to any Loan Party, the Mortgaged Property, or any other collateral
for repayment of the Loan, is solely to permit Lender to audit and review the
management, operation, and conduct of the business and affairs of any Loan
Party, and to maintain and preserve the security given to Lender for the Loan,
and may not be relied on by any other Person. Further, Lender has no, has not
assumed any, and by its execution and acceptance of this Agreement expressly
disclaims any, liability or responsibility for the payment or performance of any
indebtedness or obligation of any Loan Party and no term or condition of the
Loan Documents shall be construed otherwise.

 

Construction Loan Agreement    Page 33



--------------------------------------------------------------------------------

8.3 Borrowers Indemnity. BORROWER HEREBY INDEMNIFIES AND AGREES TO DEFEND,
PROTECT, AND HOLD HARMLESS LENDER, LENDER’S PARENTS, SUBSIDIARIES, DIRECTORS,
OFFICERS, EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS, ASSIGNS, AND THE
TRUSTEE UNDER THE DEED OF TRUST FROM AND AGAINST ALL LIABILITIES, DAMAGES,
LOSSES, COSTS, OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S
FEES AND EXPENSES), ACTIONS, PROCEEDINGS, CLAIMS, OR DISPUTES INCURRED OR
SUFFERED BY THE FOREGOING PARTIES SO INDEMNIFIED WHETHER OR NOT AS THE RESULT OF
THE NEGLIGENCE OF ANY PARTY SO INDEMNIFIED OR ARISING IN STRICT LIABILITY BUT
SPECIFICALLY EXCLUDING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, WHETHER
VOLUNTARILY OR INVOLUNTARILY INCURRED OR SUFFERED (COLLECTIVELY, “LOSSES”), IN
RESPECT OF THE FOLLOWING:

(a) ANY THIRD PARTY LITIGATION CONCERNING THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE MORTGAGED PROPERTY, OR ANY INTEREST OF BORROWER OR LENDER
THEREIN, OR THE RIGHT OF OCCUPANCY THEREOF BY BORROWER OR LENDER, WHETHER OR NOT
THAT LITIGATION IS PROSECUTED TO A FINAL, NON-APPEALABLE JUDGMENT;

(b) ANY DISPUTE, INCLUDING DISPUTES AS TO THE DISBURSEMENT OF PROCEEDS OF THE
NOTE NOT YET DISBURSED, AMONG OR BETWEEN ANY LOAN PARTY OR OTHER PARTNERS OR
VENTURERS OF BORROWER IF BORROWER IS A GENERAL OR LIMITED PARTNERSHIP, OR AMONG
OR BETWEEN ANY EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, OR
MANAGERS OF BORROWER IF BORROWER IS A CORPORATION, LIMITED LIABILITY COMPANY, OR
PARTNERSHIP, OR AMONG OR BETWEEN ANY MEMBERS, TRUSTEES, OR OTHER RESPONSIBLE
PARTIES IF BORROWER IS AN ASSOCIATION, TRUST, OR OTHER ENTITY;

(c) ANY ACTION TAKEN OR NOT TAKEN BY LENDER OR TRUSTEE THAT IS ALLOWED OR
PERMITTED UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS RELATING TO
BORROWER, THE MORTGAGED PROPERTY, ANY LOAN PARTY, OR OTHERWISE IN CONNECTION
WITH THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE PROTECTION OR
ENFORCEMENT OF ANY LIEN, SECURITY INTEREST, OR OTHER RIGHT, REMEDY, OR RECOURSE
CREATED OR AFFORDED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS; AND

(d) ANY ACTION BROUGHT BY LENDER AGAINST BORROWER UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, WHETHER OR NOT THAT ACTION IS PROSECUTED TO A FINAL,
NON-APPEALABLE JUDGMENT (BUT ONLY IF LENDER IS THE PREVAILING PARTY).

LENDER MAY EMPLOY AN ATTORNEY OR ATTORNEYS TO PROTECT OR ENFORCE ITS RIGHTS,
REMEDIES, AND RECOURSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND
TO ADVISE AND DEFEND LENDER WITH RESPECT TO THOSE ACTIONS AND OTHER MATTERS.
BORROWER SHALL REIMBURSE LENDER FOR ITS REASONABLE THIRD PARTY ATTORNEYS’ FEES
AND EXPENSES (INCLUDING EXPENSES AND COSTS FOR EXPERTS) WITHIN THIRTY (30)

 

Construction Loan Agreement    Page 34



--------------------------------------------------------------------------------

DAYS FOLLOWING RECEIPT OF WRITTEN DEMAND FROM LENDER, WHETHER ON A MONTHLY OR
OTHER TIME INTERVAL, AND WHETHER OR NOT AN ACTION IS ACTUALLY COMMENCED OR
CONCLUDED. ALL OTHER REIMBURSEMENT AND INDEMNITY OBLIGATIONS UNDER THIS
AGREEMENT SHALL BECOME DUE AND PAYABLE WHEN ACTUALLY INCURRED BY LENDER. ANY
PAYMENTS NOT MADE WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND FROM LENDER SHALL
BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE OF THAT DEMAND UNTIL FULLY PAID.
THE PROVISIONS OF THIS SECTION 8.3 SHALL SURVIVE REPAYMENT OF THE INDEBTEDNESS
AND PERFORMANCE OF THE OBLIGATIONS, THE RELEASE OF THE LIEN OF THE DEED OF
TRUST, ANY FORECLOSURE (OR ACTION IN LIEU OF FORECLOSURE), THE TRANSFER BY
BORROWER OF ANY OF ITS RIGHTS, TITLE, AND INTERESTS IN OR TO THE PROPERTY, AND
THE EXERCISE BY LENDER OF ANY OR ALL REMEDIES SET FORTH IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT. THE FOREGOING INDEMNITY SHALL NOT APPLY TO THE EXTENT
OF LOSSES ARISING FROM LENDER’S OR ANY OTHER INDEMNIFIED PERSON’S GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH.

8.4 No Agency. Nothing in this Agreement shall make or constitute Lender as the
agent of any Loan Party in making payments pursuant to any construction
contracts or subcontracts entered into by any Loan Party for construction of the
Improvements or otherwise. The purpose of all requirements of Lender under this
Agreement is solely to allow Lender to check and require documentation
(including, without limitation, lien waivers) sufficient to protect Lender and
the Loan contemplated under this Agreement. Borrower may not rely on any
procedures required by Lender. Borrower has sole responsibility for constructing
the Improvements and paying for the work done in accordance therewith. Borrower
has solely, on Borrower’s own behalf, selected or approved each contractor,
subcontractor, and materialman. Lender has no responsibility for the quality of
the materials or workmanship of those persons or entities.

SECTION IX

MISCELLANEOUS

9.1 Taxes and Fees. Unless otherwise prohibited by applicable law, should any
tax (other than a tax based on the net income of Lender), recording fee, or
filing fee become payable in respect of any Loan Document, any of the Mortgaged
Property, any of the Indebtedness, or any amendment, modification, or supplement
to the Loan Documents, Mortgaged Property, or Indebtedness, Borrower shall pay
and hold Lender harmless for those taxes (or, on demand, reimburse Lender),
together with any interest and penalties.

9.2 Governing Law; Venue; Service of Process. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS; PROVIDED
THAT LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN
ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL PURPOSES IN
DALLAS COUNTY, TEXAS. THE PARTIES HEREBY AGREE THAT ANY LAWSUIT, ACTION, OR
PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
THEREBY, OR THE ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION, OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION LOCATED IN DALLAS COUNTY, TEXAS. BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS

 

Construction Loan Agreement    Page 35



--------------------------------------------------------------------------------

TO THE VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH
COURT, AND (C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT
ANY SUCH COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREE THAT
SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED AT THE ADDRESS FOR NOTICES CONTAINED IN THE SIGNATURE PAGE OF
THIS AGREEMENT.

9.3 Inspections of Mortgaged Property; Fees. Lender may, from time to time,
inspect the books and records related to the Mortgaged Property; provided,
however, that those inspections shall be conducted not more frequently than one
(1) time in any calendar year unless an Event of Default has occurred and is
continuing. Borrower agrees to reimburse Lender, on demand, for customary and
reasonable fees and costs incurred by Lender for such inspections and for each
appraisal of the Mortgaged Property acquired (i) to determine the Appraised
Value in connection with the exercise of an extension option, (ii) at any time
during the continuance of any Event of Default, or (iii) as required by any
applicable Governmental Authority.

9.4 Costs and Expenses. Borrower shall pay Lender, on demand, all costs and
expenses, including, without limitation, reasonable third party attorney’s fees
and legal expenses incurred by Lender in perfecting, revising, protecting, or
enforcing any of its rights or remedies against any Loan Party or any Mortgaged
Property, or otherwise incurred by Lender in connection with any Event of
Default or the enforcement of the Loan Documents or the Indebtedness. Following
Lender’s demand for the payment of those costs and expenses, and until they are
paid in full, the unpaid amount of those costs and expenses shall constitute
Indebtedness and shall bear interest at the Default Rate.

9.5 Notices. Whenever any notice is required or permitted to be given under the
terms of this Agreement, the same shall, except as otherwise expressly provided
for in this Agreement, be effective when given in accordance with the terms and
provisions of Section 12.5 of the Deed of Trust.

9.6 Further Action. Borrower, from time to time, on written request of Lender,
shall promptly make, execute, acknowledge, and deliver, or cause to be made,
executed, acknowledged, and delivered, all those further and additional
instruments, and promptly take all further action as may be reasonably required
to carry out the intent and purpose of the Loan Documents, and to provide for
the Loan thereunder and payment of the Note, according to the intent and purpose
expressed in those agreements.

9.7 Successors and Assigns; Participation. This Agreement is binding on and
shall inure to the benefit of Borrower and Lender and their respective
successors and assigns. The foregoing shall not authorize any assignment or
transfer by Borrower, of any of its respective rights, duties, or obligations
under this Agreement, those assignments or transfers being expressly prohibited
except for Permitted Dispositions (as defined in the Deed of Trust). Lender,
however, may from time to time (i) sell participations in the Loan and the Loan
Documents at any time, and (ii) assign its rights and obligations under the Loan
Documents in accordance with Section 9.20(c). Lender may disclose to that
assignee or participant (or proposed assignee or participant) any financial or
other information in its knowledge or possession regarding any Loan Party or the
Indebtedness.

9.8 Indulgence. No delay or failure of Lender in exercising any right, power, or
privilege under this Agreement or under any of the Loan Documents shall affect
that right, power, or privilege, nor shall any single or partial exercise
thereof preclude any further exercise thereof, nor the exercise of any other
right, power, or privilege available to Lender. The rights and remedies of
Lender under this Agreement are cumulative and are not exclusive of any other
rights or remedies of Lender.

 

Construction Loan Agreement    Page 36



--------------------------------------------------------------------------------

9.9 Amendment and Waiver. No amendment or waiver of any provision of any Loan
Document, nor consent to any departure from a Loan Document by any Loan Party,
is effective unless it is in writing and signed by Lender and the affected Loan
Party, and that waiver or consent is effective only in the specific instance(s)
and for the specific time(s) and purpose(s) for which they are given.

9.10 Severability. If any one or more of the Obligations of any Loan Party under
any Loan Document is declared invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
Obligations of that Loan Party shall not in any way be affected or impaired, and
that invalidity, illegality, or unenforceability in one jurisdiction shall not
affect the validity, legality, or enforceability of the Obligations of the Loan
Party under any Loan Document in any other jurisdiction.

9.11 Headings and Construction of Terms. The headings of the various subsections
of this Agreement are for convenience of reference only and shall in no way
modify or affect any of the terms or provisions of this Agreement. Where the
context in this Agreement requires, the singular number shall include the
plural, and any gender shall include any other gender.

9.12 Independence of Covenants. Each covenant under this Agreement shall be
given independent effect so that if a particular action or condition is not
permitted by that covenant, the fact that it would be permitted by an exception
to, or would be otherwise within the limitations of, another covenant shall not
avoid the occurrence of any Event of Default.

9.13 Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, indemnities, representations, and warranties of any Loan Party made
in this Agreement and any other Loan Document, or in any certificate, report,
financial statement, or other document furnished by or on behalf of any Loan
Party in connection with any Loan Document, may be relied on by Lender,
notwithstanding any investigation made by Lender or on Lender’s behalf, and
those covenants, agreements, indemnities, representations, and warranties
(together with any other indemnities of Borrower contained elsewhere in any Loan
Document) shall survive the termination of this Agreement and the repayment in
full of the Indebtedness.

9.14 Effective On Execution. This Agreement is effective on the execution of
this Agreement by Lender and Borrower, and shall remain effective until the
Indebtedness under this Agreement, the Note, and the related Loan Documents has
been repaid and discharged in full and no commitment to extend any credit under
this Agreement (whether optional or obligatory) remains outstanding.

9.15 Time of Essence. Time shall be of the essence for each provision of this
Agreement of which time is an element.

9.16 No Third Party Beneficiaries. The benefits of this Agreement shall not
inure to any third party. This Agreement shall not make or render Lender liable
to any materialmen, subcontractors, contractors, laborers, or others for goods
and materials supplied or work and labor furnished in connection with the
construction of the Improvements or for debts or claims accruing to those
persons or entities against Borrower. Lender shall not be liable for the manner
in which any Advances under this Agreement may be applied by Borrower,
Contractor and any of Borrower’s other contractors or subcontractors.
Notwithstanding anything contained in the Loan Documents, or any conduct or
course of conduct by the parties to this Agreement, before or after signing the
Loan Documents, this Agreement shall not be construed as creating any rights,
claims, or causes of action against Lender or any of its officers, directors,
agents, or employees in favor of any contractor, subcontractor, supplier of
labor or materials, any of their respective creditors, or any other person or
entity other than Borrower. Without

 

Construction Loan Agreement    Page 37



--------------------------------------------------------------------------------

limiting the generality of the foregoing, Advances made to any contractor,
subcontractor, or supplier of labor or materials, pursuant to any requests for
Advances (whether or not that request is required to be approved by Borrower) is
not a recognition by Lender of the third-party Lender status of that person or
entity.

9.17 Standard of Conduct of Lender. Nothing contained in this Agreement or any
other Loan Document shall limit the right of Lender to exercise its business
judgment. Unless otherwise provided herein, Lender shall act, in the context of
the granting or withholding of any Advance or consent under this Agreement or
any other Loan Document, in a commercially reasonable manner under the
circumstances.

9.18 No Partnership. Nothing contained in this Agreement shall be construed in
any manner to create any relationship between Borrower and Lender other than the
relationship of borrower and lender and Borrower and Lender shall not be
considered partners or co-venturers for any purpose on account of this
Agreement.

9.19 Conflicts. If any of the terms, conditions, or provisions of any of the
other Loan Documents are inconsistent with or in conflict with any of the terms,
conditions, or provisions of this Agreement, the applicable terms, conditions,
and provisions of this Agreement shall govern and control.

9.20 Permitted Successors and Assigns; Disclosure of Information.

(a) Each and every one of the covenants, terms, provisions and conditions of
this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of Borrower, its successors and those assigns of Borrower consented to
in writing by Lender, and shall apply to, bind and inure to the benefit of
Lender and the endorsees, transferees, successors and assigns of Lender in
accordance with Section 9.7, and all Persons claiming under or through any of
them.

(b) Borrower agrees not to transfer, assign, pledge or hypothecate any right or
interest in any payment or advance due pursuant to this Agreement, or any of the
other benefits of this Agreement, without the prior written consent of Lender,
which consent may be withheld by Lender in its sole and absolute discretion. Any
such transfer, assignment, pledge or hypothecation made or attempted by Borrower
without the prior written consent of Lender shall be void and of no effect. No
consent by Lender to an assignment shall be deemed to be a waiver of the
requirement of prior written consent by Lender with respect to each and every
further assignment and as a condition precedent to the effectiveness of such
assignment.

(c) Lender may sell or offer to sell the Loan or interests therein to one or
more assignees or participants in accordance with Section 9.7; provided,
however, (i) Borrower shall not be responsible for any cost or expense in
connection with any sale or participation, and (ii) in connection with any
participation, Lender shall remain as the “lead bank” and Borrower shall not be
obligated to communicate or provide financial information to any participant.
Borrower shall execute, acknowledge and deliver any and all instruments
reasonably requested by Lender in connection therewith, and to the extent, if
any, specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
Lender may disseminate any information it now has or hereafter obtains
pertaining to the Loan, including any security for the Loan, any credit or other
information on the Property (including environmental reports and assessments),
Borrower, any of Borrower’s principals, or Guarantor, to any actual or

 

Construction Loan Agreement    Page 38



--------------------------------------------------------------------------------

prospective assignee or participant, to Lender’s affiliates, to any regulatory
body having jurisdiction over Lender, or to any other party as necessary or
appropriate in Lender’s reasonable judgment.

9.21 Exhibits and Schedules. The following Exhibits, and Schedules are attached
to this Agreement and are incorporated into this Agreement by reference and made
a part of this Agreement for all purposes:

 

Exhibits:

   Exhibit A                Legal Description of the Land Exhibit B   
            Survey Requirements and Certificate Exhibit C                Budget
Exhibit D                Affidavit of Commencement Exhibit E   
            Affidavit of Completion Exhibit F                Form of Request for
Advance

Schedules:

   Schedule 1                Materials Stored off Site

9.22 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
LENDER AND BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.22.

9.23 Oral Agreements Ineffective. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

9.24 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered an original for all purposes; provided,
however, that all such counterparts shall together constitute one and the same
instrument.

9.25 USA Patriot Act Notice. Lender hereby notifies Borrower that pursuant to
the requirements of the Patriot Act, Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Patriot Act.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS

 

Construction Loan Agreement    Page 39



--------------------------------------------------------------------------------

WITNESS the due execution of this Agreement as of the day and year first above
written.

 

LENDER:

TEXAS CAPITAL BANK,

NATIONAL ASSOCIATION

By:              

/S/ Robert N. Delph

  Robert N. Delph, Executive Vice President

Address:   2000 McKinney Avenue   Suite 700   Dallas, Texas 75201 Attn:   Mr.
Robert N. Delph Facsimile No.:   (214) 932-6607

 

Construction Loan Agreement    Signature Page 1



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT CONTAINS CERTAIN
INDEMNIFICATION PROVISIONS (INCLUDING, WITHOUT LIMITATION, THOSE CONTAINED IN
SECTION 8.3 OF THIS AGREEMENT) WHICH, IN CERTAIN CIRCUMSTANCES, COULD INCLUDE AN
INDEMNIFICATION BY BORROWER OF LENDER FROM CLAIMS OR LOSSES ARISING AS A RESULT
OF LENDER’S OWN NEGLIGENCE OR WHICH ARISE IN STRICT LIABILITY.   

BORROWER:

 

GGT TRG GRAND LAKES TX, LLC,

a Delaware limited liability company

  

 

By:

 

 

TRG Grand Corner, L.P.,

a Delaware limited partnership,

its operating member

    

 

By:

 

 

TRG – Grand Corner GP, LLC,

a Delaware limited liability company,

its general partner

      

 

By:

 

 

/S/ Brian J. Tusa

         Brian Tusa, President   

 

Address for Borrower:

 

3100 Monticello, Suite 900

Dallas, Texas 75205

Attn:                  Brain Tusa

Facsimile No.:  (214) 468-4114

     

 

With a copy to:

 

Stutzman, Bromberg, Esserman & Plifka

2323 Bryan Street, Suite 2200

Dallas, Texas 75201

Attention:         John Reoch

Telecopy No.   (214) 969-4999

  

 

With a copy to:

 

GGT TRG Grand Lakes TX, LLC

c/o Global Growth Trust, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention:   Holly J. Greer, Esq.

                   General Counsel

 

Construction Loan Agreement   

Signature Page 2



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B

SURVEY REQUIREMENTS AND CERTIFICATE

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT C

BUDGET

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT D

AFFIDAVIT OF COMMENCEMENT

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT E

AFFIDAVIT OF COMPLETION

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT F

REQUEST FOR ADVANCE

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT G

FORM OF MANAGER’S CONSENT

ASSIGNMENT OF MANAGEMENT AGREEMENT

[Omitted as not necessary to an understanding of the Agreement]

 

Construction Loan Agreement      